Exhibit 10.3

 

EXECUTION VERSION

 

MANAGEMENT AGREEMENT

 

Dated as of September 30, 2014

 

by and among

 

IHOP FUNDING LLC, as a Co-Issuer,

 

APPLEBEE’S FUNDING LLC, as a Co-Issuer,

 

THE OTHER SECURITIZATION ENTITIES PARTY
HERETO FROM TIME TO TIME,

 

DINEEQUITY, INC., as the Manager,

 

APPLEBEE’S SERVICES, INC. and
INTERNATIONAL HOUSE OF PANCAKES, LLC, as Sub-managers,

 

and

 

CITIBANK, N.A., as the Trustee

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

Article I Definitions

2

Section 1.1

Certain Definitions

2

Section 1.2

Other Defined Terms

12

Section 1.3

Other Terms

12

Section 1.4

Computation of Time Periods

12

 

 

 

Article II Administration and Servicing of Managed Assets

13

Section 2.1

DineEquity to Act as Manager

13

Section 2.2

Accounts

15

Section 2.3

Records

17

Section 2.4

Administrative Duties of Manager

18

Section 2.5

No Offset

18

Section 2.6

Compensation and Expenses

19

Section 2.7

Indemnification

19

Section 2.8

Nonpetition Covenant

21

Section 2.9

Franchisor Consent

21

Section 2.10

Appointment of Sub-managers

21

Section 2.11

Insurance/Condemnation Proceeds

22

Section 2.12

Permitted Asset Dispositions

22

Section 2.13

Letter of Credit Reimbursement Agreement

23

Section 2.14

Manager Advances

23

Section 2.15

Product Sourcing Advances

23

 

 

 

Article III Statements and Reports

23

Section 3.1

Reporting by the Manager

23

Section 3.2

Appointment of Independent Auditor

24

Section 3.3

Annual Accountants’ Reports

25

Section 3.4

Available Information

25

 

 

 

Article IV The Manager

26

Section 4.1

Representations and Warranties Concerning the Manager

26

Section 4.2

Existence; Status as Manager

29

Section 4.3

Performance of Obligations

29

Section 4.4

Merger and Resignation

33

Section 4.5

Notice of Certain Events

34

Section 4.6

Capitalization

34

Section 4.7

Maintenance of Separateness

34

 

 

 

Article V Representations, Warranties and Covenants

35

Section 5.1

Representations and Warranties Made in Respect of New Assets

35

Section 5.2

Assets Acquired After the Closing Date

38

Section 5.3

Securitization IP

38

Section 5.4

Allocated Note Amount

38

Section 5.5

Specified Non-Securitization Debt Cap

39

Section 5.6

Restrictions on Liens

39

 

 

 

Article VI Manager Termination Events

39

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

Section 6.1

Manager Termination Events

39

Section 6.2

Manager Termination Event Remedies

42

Section 6.3

Manager’s Transitional Role

42

Section 6.4

Intellectual Property

43

Section 6.5

Third Party Intellectual Property

43

Section 6.6

No Effect on Other Parties

44

Section 6.7

Rights Cumulative

44

 

 

 

Article VII Confidentiality

44

Section 7.1

Confidentiality

44

 

 

 

Article VIII Miscellaneous Provisions

45

Section 8.1

Termination of Agreement

45

Section 8.2

Survival

46

Section 8.3

Amendment

46

Section 8.4

Governing Law

46

Section 8.5

Notices

47

Section 8.6

Acknowledgement

47

Section 8.7

Severability of Provisions

47

Section 8.8

Delivery Dates

47

Section 8.9

Limited Recourse

48

Section 8.10

Binding Effect; Assignment; Third Party Beneficiaries

48

Section 8.11

Article and Section Headings

48

Section 8.12

Concerning the Trustee

48

Section 8.13

Counterparts

48

Section 8.14

Entire Agreement

48

Section 8.15

Waiver of Jury Trial; Jurisdiction; Consent to Service of Process

48

Section 8.16

Joinder of New Franchise Entities

49

 

Exhibit A-1 – Power of Attorney For Franchise Holders

 

Exhibit A-2 – Power of Attorney For Securitization Entities

 

Exhibit B – Form of New Franchise Entity Supplement

 

Schedule 2.1(f) – Manager Insurance

 

Schedule 2.10 – Excluded Services, Products and/or Functions

 

ii

--------------------------------------------------------------------------------


 

MANAGEMENT AGREEMENT

 

This MANAGEMENT AGREEMENT, dated as of September 30, 2014 (as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof, this “Agreement”), is entered into by and among IHOP FUNDING
LLC, a Delaware limited liability company, and APPLEBEE’S FUNDING LLC, a
Delaware limited liability company (each, a “Co-Issuer” and together with their
respective successors and assigns, the “Co-Issuers”), IHOP SPV GUARANTOR LLC, a
Delaware limited liability company, and APPLEBEE’S SPV GUARANTOR LLC, a Delaware
limited liability company (each, a “Holdco Guarantor” and together with their
respective successors and assigns, the “Holdco Guarantors”), IHOP RESTAURANTS
LLC, a Delaware limited liability company, IHOP FRANCHISOR LLC, a Delaware
limited liability company, IHOP PROPERTY LLC, a Delaware limited liability
company, IHOP LEASING LLC, a Delaware limited liability company, APPLEBEE’S
RESTAURANTS LLC, a Delaware limited liability company, APPLEBEE’S FRANCHISOR
LLC,  a Delaware limited liability company, and each Additional Franchise Entity
that shall join this Agreement pursuant to Section 8.16 hereof (each, a
“Franchise Entity” and together with their respective successors and assigns,
the “Franchise Entities” and, together with the Holdco Guarantors, the
“Guarantors” and, together with the Co-Issuers, the “Securitization Entities”),
DINEEQUITY, INC., a Delaware corporation, as Manager (in its individual capacity
and as Manager, together with its successors and assigns, “DineEquity”),
APPLEBEE’S SERVICES, INC. and INTERNATIONAL HOUSE OF PANCAKES, LLC, as
Sub-managers, and CITIBANK, N.A., a national banking association, not in its
individual capacity but solely as the indenture trustee (together with its
successor and assigns, the “Trustee”).  Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms or
incorporated by reference in Annex A to the Base Indenture (as defined below).

 

RECITALS

 

WHEREAS, the Co-Issuers have entered into the Base Indenture, dated as of the
date hereof, with the Trustee (together with the Series Supplements thereto, and
as the same may be amended, restated, supplemented, or otherwise modified from
time to time in accordance with the terms thereof, the “Indenture”), pursuant to
which the Co-Issuers issued the Series 2014-1 Class A-1 Notes and the
Series 2014-1 Class A-2 Notes and may issue additional series of notes from time
to time (collectively, the “Notes”) on the terms described therein;

 

WHEREAS, the Co-Issuers have granted to the Trustee on behalf of the Secured
Parties a Lien in the Collateral owned by each of them pursuant to the terms of
Indenture;

 

WHEREAS, the Guarantors have guaranteed the obligations of the Co-Issuers under
the Indenture, the Notes and the other Related Documents and have granted to the
Trustee on behalf of the Secured Parties a Lien in the Collateral owned by each
of them pursuant to the terms of the Guarantee and Collateral Agreement dated as
of the date hereof (as the same may be amended, restated, supplemented, or
otherwise modified from time to time in accordance with the terms thereof, the
“Guarantee and Collateral Agreement”);

 

WHEREAS, from and after the date hereof, all New Assets shall be originated by
the Securitization Entities following the Closing Date;

 

--------------------------------------------------------------------------------


 

WHEREAS, each of the Securitization Entities desires to engage the Manager, and
each of the Securitization Entities desires to have the Manager enforce such
Securitization Entity’s rights and powers and perform such Securitization
Entity’s duties and obligations under the Managed Documents (as defined below)
and the Related Documents to which it is party in accordance with the Managing
Standard (as defined below);

 

WHEREAS, each of the Securitization Entities desires to have the Manager enter
into certain agreements and acquire certain assets from time to time on such
Securitization Entity’s behalf, in each case in accordance with the Managing
Standard;

 

WHEREAS, each of the Franchise Entities desires to appoint the Manager as its
agent for providing comprehensive Intellectual Property services, including
filing for registration, clearance, maintenance, protection, enforcement,
licensing, and recording transfers of the Securitization IP in accordance with
the Managing Standard and as provided in Section 2.1(c) and Section 4.3(b);

 

WHEREAS, each of the Securitization Entities desires to enter into this
Agreement to provide for, among other things, the managing of the respective
rights, powers, duties and obligations of the Securitization Entities under or
in connection with the Contribution Agreements, the Franchise Assets, the
Securitization IP, the Real Estate Assets, the Franchisee Notes, the Equipment
Leases and the Product Sourcing Assets and each Securitization Entity’s equity
interests in each other Securitization Entity owned by it and in connection with
any other assets acquired by or transferred to the Securitization Entities
(collectively, the “Managed Assets”), all in accordance with the Managing
Standard; and

 

WHEREAS, the Manager desires to enforce such rights and powers and perform such
obligations and duties, all in accordance with the Managing Standard.

 

NOW THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                        Certain Definitions.   For all purposes of
this Agreement, capitalized terms used herein but not otherwise defined herein
shall have the meanings ascribed thereto in Annex A to the Base Indenture.  In
addition, the following terms shall have the following meanings:

 

“Advertising Fees”:  has the meaning set forth in Section 2.2(d).

 

“Advertising Fund Accounts”:  has the meaning set forth in Section 2.2(d).

 

“Agreement”:  has the meaning set forth in the preamble.

 

“Applebee’s Advertising Fees”:  has the meaning set forth in Section 2.2(d).

 

2

--------------------------------------------------------------------------------


 

“Applebee’s Advertising Fund Account”:  has the meaning set forth in
Section 2.2(d).

 

“Applebee’s Manuals”: means operations manuals, bulletins, notices, ancillary
manuals and supplements or amendments prepared by or on behalf of the Manager or
its Affiliates setting forth applicable specifications, standards and procedures
for the operation of Branded Restaurants under the Applebee’s Brand.

 

“Change in Management”: will occur if more than 50% of the Leadership Team is
terminated and/or resigns within 12 months after the date of the occurrence of a
Change of Control; provided, in each case, that termination and/or resignation
of such officer will not include (i) a change in such officer’s status in the
ordinary course of succession so long as such officer remains affiliated with
the Manager or its Subsidiaries as an officer or director, or in a similar
capacity, (ii) retirement of any officer or (iii) death or incapacitation of any
officer.

 

“Change of Control”: an event or series of events by which:

 

(a)                               individuals who on date hereof constituted the
Board of Directors of the Manager, together with any new directors whose
election by the Board of Directors or whose nomination for election by the
equity holders of the Manager was approved by a majority of the directors then
still in office who were either directors or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority of the Board of Directors of the Manager then in office; or

 

(b)                              any “person” or “group” (as such terms are used
for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as such term is used in Rule 13d-3 under the Exchange Act),
directly or indirectly, of more than 50% of the total voting power of the Voting
Stock of the Manager.

 

For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of voting power of Voting Stock subject to a stock purchase agreement,
merger agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

 

“Co-Issuers”:  has the meaning set forth in the preamble.

 

“Confidential Information”:  means trade secrets and other information
(including know how, ideas, techniques, recipes, formulas, customer lists,
customer information, financial information, business methods and processes,
marketing plans, specifications, and other similar information as well as
internal materials prepared by the owner of such information containing or
based, in whole or in part, on any such information) that is confidential and
proprietary to its owner and that is disclosed by one party to an agreement to
another party thereto whether in writing or disclosed orally, and whether or not
designated as confidential.

 

“Current Practice”:  means, in respect of any action or inaction, the practices,
standards and procedures of the Non-Securitization Entities as performed on or
that would have been performed immediately prior to the Closing Date.

 

3

--------------------------------------------------------------------------------


 

“Defective New Asset”:  means any New Asset that does not satisfy the applicable
representations and warranties of ARTICLE V hereof on the New Asset Addition
Date for such New Asset.

 

“DineEquity”:  has the meaning set forth in the preamble.

 

“Discloser”:  has the meaning set forth in Section 7.1.

 

“Disentanglement”:  has the meaning set forth in Section 6.3(a).

 

“Disentanglement Period”:  has the meaning set forth in Section 6.3(c).

 

“Disentanglement Services”:  has the meaning set forth in Section 6.3(a).

 

“Employee Benefit Plan”: means any “employee benefit plan,” as such term is
defined in Section 3(3) of ERISA, established, maintained or contributed to by
the Manager, or with respect to which the Manager has any liability.

 

“Franchise Entities”:  has the meaning set forth in the preamble.

 

“Guarantors”:  has the meaning set forth in the preamble.

 

“Holdco Guarantors”:  has the meaning set forth in the preamble.

 

“IHOP Advertising Fees”:  has the meaning set forth in Section 2.2(d).

 

“IHOP Advertising Fund Account”:  has the meaning set forth in Section 2.2(d).

 

“IHOP Operations Bulletins”: means operations manuals, bulletins, notices,
ancillary manuals and supplements or amendments prepared by or on behalf of the
Manager or its Affiliates setting forth applicable specifications, standards and
procedures for the operation of Branded Restaurants under the IHOP Brand.

 

“Indemnitee”:  has the meaning set forth in Section 2.7(a).

 

“Indenture”:  has the meaning set forth in the recitals.

 

“Independent Auditors”:  has the meaning set forth in Section 3.2.

 

“IP Services”:  means performing each Franchise Entity’s obligations as licensor
under the IP License Agreements; exercising each Franchise Entity’s rights under
the IP License Agreements (and under any other agreements pursuant to which each
Franchise Entity licenses the use of any Securitization IP); and acquiring,
developing, managing, maintaining, protecting, enforcing, defending, licensing,
sublicensing and undertaking such other duties and services as may be necessary
in connection with the Securitization IP, on behalf of each Franchise Entity, in
each case in accordance with and subject to the terms of this Agreement
(including the Managing Standard, unless a Franchise Entity determines, in its
sole discretion, that additional action is necessary or desirable in furtherance
of the protection of the Securitization IP, in which case the Manager shall
perform such IP Services and additional related services as are reasonably

 

4

--------------------------------------------------------------------------------


 

requested by such Franchise Entity), the Indenture, the other Related Documents
and the Managed Documents, as agent for the Franchise Entities, including the
following activities:  (a) searching, screening and clearing After-Acquired
Securitization IP to assess patentability, registrability, and the risk of
potential infringement; (b) filing, prosecuting and maintaining applications and
registrations for the Securitization IP in the applicable Franchise Entity’s
name in the United States, including timely filing of evidence of use,
applications for renewal and affidavits of use and/or incontestability, timely
paying of all registration and maintenance fees, responding to third-party
oppositions of applications or challenges to registrations, and responding to
any office actions, reexaminations, interferences inter partes reviews, post
grant reviews, or other office or examiner requests, reviews, or requirements;
(c) monitoring third-party use and registration of Trademarks and taking actions
the Manager deems appropriate to oppose or contest the use and any application
or registration for Trademarks that could reasonably be expected to infringe,
dilute or otherwise violate the Securitization IP or the applicable Franchise
Entity’s rights therein; (d) confirming each Franchise Entity’s legal title in
and to any or all of the Securitization IP, including obtaining written
assignments of Securitization IP to the applicable Franchise Entity and
recording transfers of title in the appropriate intellectual property registry
in the United States; (e) with respect to each Franchise Entity’s rights and
obligations under the IP License Agreements and any Related Documents,
monitoring the licensee’s use of each licensed Trademark and the quality of its
goods and services offered in connection with such Trademarks, rendering any
approvals (or disapprovals) that are required under the applicable license
agreement(s), and employing reasonable means to ensure that any use of any such
Trademarks by any such licensee satisfies the quality control standards and
usage provisions of the applicable license agreement; (f) protecting, policing,
and, in the event that the Manager becomes aware of any unlicensed copying,
imitation, infringement, dilution, misappropriation, unauthorized use or other
violation of the Securitization IP, or any portion thereof, enforcing such
Securitization IP, including, (i) preparing and responding to cease-and-desist,
demand and notice letters, and requests for a license; and (ii) commencing,
prosecuting and/or resolving claims or suits involving imitation, infringement,
dilution, misappropriation, the unauthorized use or other violation of the
Securitization IP, and seeking monetary and equitable remedies as the Manager
deems appropriate in connection therewith; provided that each Franchise Entity
shall, and agrees to, join as a party to any such suits to the extent necessary
to maintain standing; (g) performing such functions and duties, and preparing
and filing such documents, as are required under the Indenture or any other
Related Document to be performed, prepared and/or filed by the applicable
Franchise Entity, including (i) executing and recording such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or such other instruments as the Franchise Entities or the
Control Party may, from time to time, reasonably request (consistent with the
obligations of the Franchise Entities to perfect the Trustee’s lien only in the
United States) in connection with the security interests in the Securitization
IP granted by each Franchise Entity to the Trustee under the Related Documents
and (ii) preparing, executing and delivering grants of security interests or any
similar instruments as the Securitization Entities or the Control Party may,
from time to time, reasonably request (consistent with the obligations of the
Franchise Entities to perfect the Trustee’s lien only in the United States) that
are intended to evidence such security interests in the Securitization IP and
recording such grants or other instruments with the relevant Governmental
Authority including the PTO and the United States Copyright Office; (h) taking
such actions as any licensee under an IP License Agreement may request that are
required by the

 

5

--------------------------------------------------------------------------------


 

terms, provisions and purposes of such IP License Agreement (or by any other
agreements pursuant to which the applicable Franchise Entity licenses the use of
any Securitization IP) to be taken by the applicable Franchise Entity, and
preparing (or causing to be prepared) for execution by each Franchise Entity all
documents, certificates and other filings as each Franchise Entity shall be
required to prepare and/or file under the terms of such IP License Agreements
(or such other agreements); (i) paying or causing to be paid or discharged, from
funds of the Securitization Entities, any and all taxes, charges and assessments
that may be levied, assessed or imposed upon any of the Securitization IP or
contesting the same in good faith; (j) obtaining licenses of third party
Intellectual Property for use and sublicense in connection with the Contributed
Franchised Restaurant Business and the other assets of the Securitization
Entities; (k) sublicensing the Securitization IP to suppliers, manufacturers,
advertisers and other service providers in connection with the provision of
products and services for use in the Contributed Franchised Restaurant Business;
and (l) with respect to Trade Secrets and other confidential information of each
Franchise Entity, taking all reasonable measures to maintain confidentiality and
to prevent non-confidential disclosures.

 

“Leadership Team”: means the persons holding the following offices immediately
prior to the date of the occurrence of a Change of Control:  Chief Executive
Officer, Chief Financial Officer, President of Applebee’s, SVP – Human
Resources, SVP – Legal and General Counsel, SVP – Communications and Public
Affairs, SVP – Corporate Controller, SVP – Strategy Implementation, SVP –
Operations, SVP – Marketing, SVP – International, SVP – Marketing & Culinary, VP
– Information Technology, VP – Finance (IHOP), VP – Quality Assurance, VP –
Development, VP – Financial Planning & Analysis, VP – Compensation & Benefits,
VP – Associate General Counsel (Franchise) and VP – Consumer Insights or any
other position that contains substantially the same responsibilities as of any
of the positions listed above or reports to the Chief Executive Officer.

 

“Managed Assets”:  has the meaning set forth in the recitals.

 

“Managed Document”:  means any contract, agreement, arrangement or undertaking
relating to any of the Managed Assets, including the Contribution Agreements,
the Franchise Documents, the Franchisee Notes, the Equipment Leases, the Product
Sourcing Documents and the IP License Agreements.

 

“Manager”:  means DineEquity, in its capacity as manager hereunder, unless a
successor Person shall have become the Manager pursuant to the applicable
provisions of the Indenture and this Agreement, and thereafter “Manager” shall
mean such successor Person.

 

“Manager Advance”:  means any advance of funds made by the Manager to, or on
behalf of, a Securitization Entity in connection with the operation of the
Contributed Franchised Restaurant Business and other Managed Assets.

 

“Manager Termination Event”:  has the meaning set forth in Section 6.1(a).

 

“Managing Standard”:  means standards that (a) are consistent with Current
Practice or, to the extent of changed circumstances, practices, technologies,
strategies or implementation methods, consistent with the standards as the
Manager would implement or observe if the

 

6

--------------------------------------------------------------------------------


 

Managed Assets were owned by the Manager at such time; (b) are consistent with
Ongoing Practice; (c) will enable the Manager to comply in all material respects
with all of the duties and obligations of the Securitization Entities under the
Related Documents, the Managed Documents and the Franchised Restaurant Leases;
(d) are in material compliance with all applicable Requirements of Law; and
(e) with respect to the use and maintenance of the Franchise Entities’ rights in
and to the Securitization IP, are consistent with the standards imposed by the
IP License Agreements.

 

“New Asset Addition Date”:  means, with respect to any New Asset, the earliest
of (i) the date on which such New Asset is acquired by the applicable
Securitization Entity, (ii) the later of (a) the date upon which the closing
occurs under the applicable contract giving rise to such New Asset and (b) the
date upon which all of the diligence contingencies, if any, in the contract for
purchase of the applicable New Asset expire and the Securitization Entity
acquiring such New Asset no longer has the right to cancel such contract and
(iii) if such New Asset is a New Franchise Agreement, New Development Agreement,
New Franchisee Note or New Equipment Lease,  the date on which the related
Franchise Entity begins receiving payments from the applicable Franchisee in
respect of such New Asset and (iv) if such New Asset is a New Product Sourcing
Agreement, the date on which such New Product Sourcing Agreement becomes
effective in accordance with the terms thereof..

 

“New Leased Real Property”:  has the meaning set forth in Section 5.1(d).

 

“Notes”:  has the meaning set forth in the preamble.

 

“Ongoing Practice”: means, in respect of any action or inaction, practices,
standards and procedures that are at least as favorable or beneficial as the
practices, standards and procedures of any Non-Securitization Entity as
performed with respect to any additional restaurant brand or restaurant concept
owned or operated by such Non-Securitization Entity.

 

“Parent Entities”: has the meaning set forth in Section 2.13.

 

“Pension Plan”: means any “employee pension benefit plan,” as such term is
defined in Section 3(2) of ERISA, which is subject to Title IV of ERISA and to
which any company in the same Controlled Group as the Manager has liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA for any time within the preceding five
years or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.

 

“Post-Opening Services”:  means the services required to be performed under the
applicable Franchise Documents by the applicable Securitization Entities after
the initial opening of a Franchised Restaurant, in each case in accordance with
and subject to the terms of this Agreement (including, for the avoidance of
doubt, the Managing Standard), the Indenture, the other Related Documents and
the Managed Documents, including, as may be required under the applicable
Franchise Document, (a) meeting with the franchise association for each Brand;
(b) providing such Franchisee with the standards established or approved by the
applicable Franchise Holder for use of the applicable Brand; (c) establishing
standards of quality, cleanliness, appearance and service at such Franchised
Restaurant; (d) collecting and

 

7

--------------------------------------------------------------------------------


 

administering the Advertising Fees received pursuant to the applicable Franchise
Agreements and the development of all national advertising and promotional
programs for the applicable Brand and Branded Restaurants; (e) inspecting such
Franchised Restaurant; (f) providing such Franchisee with the Manager’s ongoing
training programs and materials designed for use in the Franchised Restaurants;
and (g) such other post-opening services as are required to be performed under
applicable Franchise Documents; provided that “Post-Opening Services” provided
by the Manager hereunder shall not include any “add-on” type corporate services
provided by DineEquity or any Subsidiary thereof to a Franchisee, whether
pursuant to the related Franchise Agreement or otherwise, the cost of which is
not included in the royalties payable to the relevant Franchise Holder under
such Franchise Agreement, including, repairs and maintenance, gift card
administration, employee training, point-of-sale system maintenance and support
and maintenance of other information technology systems.

 

“Power of Attorney”:  means the authority granted by a Securitization Entity to
the Manager pursuant to a Power of Attorney in substantially the form set forth
as Exhibit A-1 or Exhibit A-2 hereto.

 

“Pre-Opening Services”:  means the services required to be performed under the
applicable Franchise Documents by the applicable Securitization Entities prior
to the initial opening of a Franchised Restaurant, in each case in accordance
with and subject to the terms of this Agreement (including, for the avoidance of
doubt, the Managing Standard), the Indenture, the other Related Documents and
the Managed Documents, including, as required under the applicable Franchise
Document, (a) providing the applicable Franchisee with standards for the design,
construction, equipping and operation of such Franchised Restaurant and the
approval of locations meeting such standards; (b) providing such Franchisee with
the Manager’s programs and materials designed for use in the Franchised
Restaurants; (c) providing such Franchisee with the Applebee’s Manuals or the
IHOP Operations Bulletins, as applicable; and (d) providing such Franchisee with
such other assistance in the pre-opening, opening and initial operation of such
Franchised Restaurant, as is required to be provided under applicable Franchise
Documents; provided that “Pre-Opening Services” provided by the Manager
hereunder shall not include any “add-on” type corporate services provided by
DineEquity or any Subsidiary thereof to a Franchisee, whether pursuant to the
related Franchise Agreement or otherwise, the cost of which is not included in
the royalties payable to the relevant Franchise Holder under such Franchise
Agreement, including, repairs and maintenance, gift card administration,
employee, point-of-sale system maintenance and support and maintenance of other
information technology systems.

 

“Product Sourcing Advance”:  has the meaning ascribed to such term in
Section 2.15.

 

“Real Estate Services”:  means acquiring, developing, managing, maintaining,
protecting, enforcing, defending, leasing and undertaking such other duties and
services as may be necessary in connection with the Real Estate Assets, on
behalf of each Franchise Entity, in each case in accordance with and subject to
the terms of this Agreement (including, for the avoidance of doubt, the Managing
Standard), the Indenture, the other Related Documents and the Managed Documents,
as agent for the Franchise Entities, including the following activities: 
(a) the negotiation, execution and recording (as appropriate) of leases,
subleases, deeds and other contracts and agreements relating to the Real Estate
Assets; (b) the management of the Real Estate Assets on behalf of each Franchise
Entity, including (i) the management of the

 

8

--------------------------------------------------------------------------------


 

Contributed Owned Real Property and New Owned Real Property, (ii) the
enforcement and exercise of each Franchise Entity’s rights under each lease
included in the Real Estate Assets, (iii) the payment, extension, renewal,
modification, adjustment, prosecution, defense, compromise or submission to
arbitration or mediation of any obligation, suit, liability, cause of action or
claim, including taxes, relating to any Real Estate Assets and (iv) the
collection of any amounts payable to each Franchise Entity under the Real Estate
Assets, including rent; (c) causing each Franchise Entity to (i) acquire and
enter into agreements to acquire Real Estate Assets and (ii) sell, assign,
transfer, encumber or otherwise dispose of all or any portion of the Real Estate
Assets in accordance with this Agreement and the Indenture; (d) environmental
evaluation and remediation activities on any real property owned or leased by
each Franchise Entity as deemed appropriate by the Manager or as otherwise
required under applicable Requirements of Law; (e) obtaining appropriate levels
of title and property insurance with respect to each parcel of Contributed Owned
Real Property and New Owned Real Property; provided that the level of title
insurance maintained on the Closing Date for each parcel of Contributed Owned
Real Property owned by a Franchise Entity on the Closing Date will be deemed to
be the appropriate level of title insurance for such Contributed Owned Real
Property and the New Owned Real Property on and after the Closing Date for
purposes of this clause (e); (f) making or causing to be made all repairs and
replacements to the existing improvements and the construction of new
improvements on the Real Estate Assets; (g) the employment of agents, managers,
brokers or other Persons necessary or appropriate to acquire, dispose of,
maintain, own, lease, manage and operate the Real Estate Assets; (h) paying or
causing to be paid any and all taxes, charges and assessments that may be
levied, assessed or imposed upon any of the Real Estate Assets or contesting the
same in good faith; and (i) all other actions or decisions relating to the
acquisition, disposition, amendment, termination, maintenance, ownership,
leasing, sub-leasing, management and operation of the Real Estate Assets.

 

“Recipient”:  has the meaning ascribed to such term in Section 7.1.

 

“Securitization Entities”:  has the meaning set forth in the preamble.

 

“Services”:  means the servicing and administration by the Manager of the
Managed Assets, in each case in accordance with and subject to the terms of this
Agreement (including, for the avoidance of doubt, the Managing Standard), the
Indenture, the other Related Documents and the Managed Documents, as agent for
the applicable Securitization Entity, including, without limitation: 
(a) calculating and compiling information required in connection with any report
or certificate to be delivered pursuant to the Related Documents;  (b) preparing
and filing all tax returns and tax reports required to be prepared by any
Securitization Entity;  (c) paying or causing to be paid or discharged, in each
case from funds of the Securitization Entities, any and all taxes, charges and
assessments required to be paid under applicable Requirements of Law by any
Securitization Entity;  (d) performing the duties and obligations of, and
exercising and enforcing the rights of, the Securitization Entities under the
Related Documents, including performing the duties and obligations of each
applicable Securitization Entity under the IP License Agreements;  (e) taking
those actions that are required under the Related Documents and Requirements of
Law to maintain continuous perfection (where applicable) and priority (subject
to Permitted Liens and the exclusions from perfection requirements under the
Indenture) of any Securitization Entity’s and the Trustee’s respective interests
in the Collateral;  (f) making or causing the collection of amounts owing under
the terms and provisions of each Managed

 

9

--------------------------------------------------------------------------------


 

Document and the Related Documents, including managing (i) the applicable
Securitization Entities’ rights and obligations under the Franchise Agreements
and the Development Agreements (including performing Pre-Opening Services and
Post-Opening Services) and (ii) the right to approve amendments, waivers,
modifications and terminations of (including extensions, modifications,
write-downs and write-offs of obligations owing under) Franchise Documents and
other Managed Documents (which amendments to Franchise Agreements may be
effected by replacing such Franchise Agreement with a New Franchise Agreement on
the then-current form of the applicable Franchise Agreement (which New Franchise
Agreement may be executed by a different Franchise Entity than is party to such
existing Franchise Agreement)) and to exercise all rights of the applicable
Securitization Entities under such Franchise Documents and other Managed
Documents;  (g) performing due diligence with respect to, selecting and
approving new Franchisees, performing due diligence with respect to and
approving extensions of credit to Franchisees pursuant to New Franchisee Notes
and New Equipment Leases and providing personnel to manage the due diligence,
selection and approval process; (h) preparing New Franchise Agreements, New
Development Agreements, New Franchisee Notes and New Equipment Leases,
including, among other things, adopting variations to the forms of agreements
used in documenting such agreements and preparing and executing documentation of
assignments, transfers, terminations, renewals, site relocations and ownership
changes, in all cases, subject to and in accordance with the terms of the
Related Documents;  (i) evaluating and approving assignments of Franchise
Agreements, Development Agreements, Franchisee Notes and Equipment Leases (and
related documents) to third-party franchisee candidates or existing Franchisees
and, in accordance with the Managing Standard, arranging for the assignment of
Franchise Assets to a Non-Securitization Entity until such time as the
applicable restaurant is re-franchised to a third party franchisee;
(j) preparing and filing franchise disclosure documents with respect to New
Development Agreements and New Franchise Agreements to comply, in all material
respects, with applicable Requirements of Law; (k) complying with franchise
industry specific government regulation and applicable Requirements of Law;
(l) making Manager Advances and Product Sourcing Advances in its sole
discretion; (m) administering the Advertising Fund Accounts and the Management
Accounts;  (n) performing the duties and obligations and enforcing the rights of
the Securitization Entities under the Managed Documents, including entering into
new Managed Documents from time to time;  (o) arranging for legal services with
respect to the Managed Assets, including with respect to the enforcement of the
Managed Documents;  (p) arranging for or providing accounting and financial
reporting services; (q) performing due diligence with respect to, selecting and
approving new manufacturers and distributors of Proprietary Products and
providing personnel to manage the due diligence, selection and approval
process;  (r) preparing New Product Sourcing Agreements, subject to and in
accordance with the terms of the Related Documents, and administering the
purchase and sale of Proprietary Products; (s) establishing and servicing supply
chain programs with respect to the Franchised Restaurants, including acting as
the servicer with respect to the Supply Chain Co-Op; (q) establishing and/or
providing quality control services and standards for food, equipment, suppliers
and distributors in connection with the Contributed Franchised Restaurant
Business (including, without limitation, with respect to Product Sourcing
Agreements) and monitoring compliance with such standards; (r) developing new
products and services (or modifying any existing products and services) to be
offered in connection with the Contributed Franchised Restaurant Business and
the other assets of the Securitization Entities; (s) in connection with the
Contributed Franchised Restaurant Business, developing, modifying, amending and

 

10

--------------------------------------------------------------------------------


 

disseminating (i) specifications for restaurant operations, (ii) the Applebee’s
Manuals and the IHOP Operations Bulletins and (iii) new menu items; 
(t) performing the Real Estate Services; (u) performing the IP Services;
(v) developing and administering advertising, marketing and promotional programs
relating to the Brands and Branded Restaurants; and (x) performing such other
services as may be necessary or appropriate from time to time and consistent
with the Managing Standard and the Related Documents in connection with the
Managed Assets.

 

“Specified Non-Securitization Debt”:  has the meaning set forth in Section 5.5.

 

“Specified Non-Securitization Debt Cap”:  has the meaning set forth in
Section 5.5.

 

“Sub-manager”:  has the meaning set forth in Section 2.10(a).

 

“Sub-managing Arrangement”:  means an arrangement whereby the Manager engages
any other Person (including any Affiliate) to perform certain of its duties
under this Agreement excluding the fundamental corporate functions of the
Manager; provided that (i) Area License Agreements and  master franchise
arrangements with Franchisees and temporary arrangements with Franchisees with
respect to the management of one or more Branded Restaurants immediately
following the termination of the former Franchisee thereof, and (ii) any
agreement between the Manager and third-party vendors pursuant to which the
Manager purchases a specific product or service or outsources routine
administrative functions, including any products, services or administrative
functions listed on Schedule 2.10 hereto or any other products, services or
administrative functions that are substantially similar thereto, shall not
constitute a Sub-managing Arrangement.

 

“Supply Chain Co-Op”: means Centralized Supply Chain Services, LLC, a Delaware
limited liability company.

 

“Term”:  shall have the meaning set forth in Section 8.1.

 

“Termination Notice”:  has the meaning set forth in Section 6.1(a).

 

“Trustee”:  has the meaning set forth in the preamble.

 

“Weekly Management Fee”:  means, with respect to each Weekly Allocation Date,
the amount determined by dividing:

 

(i)                                  an amount equal to the sum of (A) a
$30,000,000 base fee, plus (B)(1) $20,000 for each Franchised Restaurant (other
than a Franchised Restaurant subject to an Area License Agreement) and each
Company Restaurant and (2) $5,000 for each Franchised Restaurant subject to an
Area License Agreement; by

 

(ii)                              52;

 

provided that the Weekly Management Fee shall be adjusted on each Weekly
Allocation Date to reflect any change to the number of Franchised Restaurants as
set forth in the related Weekly Manager’s Certificate (which change shall be
effective on and after the first day of the Weekly Collection Period immediately
following delivery of the related Weekly Manager’s Certificate, it

 

11

--------------------------------------------------------------------------------


 

being agreed that the Manager will update the number of Franchised Restaurants
as often as reasonably practicable but at least once in each Monthly Fiscal
Period)); provided, further, that each of the amounts set forth in
clauses (i)(A)and (i)(B) will be subject to successive 2% annual increases on
the first day of the Quarterly Collection Period that commences immediately
following each anniversary of the Closing Date and that the incremental
increased portion of such fees shall be payable only to the extent that the sum
of the amounts set forth in clauses (i)(A) and (i)(B) as so increased will not
exceed 35% of the aggregate Retained Collections over the preceding four
Quarterly Collection Periods.

 

Section 1.2                        Other Defined Terms.

 

(a)                               Each term defined in the singular form in
Section 1.1 or elsewhere in this Agreement shall mean the plural thereof when
the plural form of such term is used in this Agreement and each term defined in
the plural form in Section 1.1 shall mean the singular thereof when the singular
form of such term is used herein.

 

(b)                              The words “hereof”, “herein”, “hereunder” and
similar terms when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, subsection, schedule and exhibit references herein are references to
articles, sections, subsections, schedules and exhibits to this Agreement unless
otherwise specified.

 

(c)                               Unless as otherwise provided herein,  the word
“including” as used herein shall mean “including without limitation.”

 

(d)                             All accounting terms not specifically or
completely defined in this Agreement shall be construed in conformity with GAAP.

 

(e)                               Where the character or amount of any asset or
liability or item of income or expense is required to be determined, or any
accounting computation is required to be made, for the purpose of this, such
determination or calculation shall be made, to the extent applicable and except
as otherwise specified in this, in accordance with GAAP.  When used herein, the
term “financial statement” shall include the notes and schedules thereto.  All
accounting determinations and computations hereunder shall be made without
duplication.

 

Section 1.3                        Other Terms.  All terms used in Article 9 of
the UCC as in effect from time to time in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9.

 

Section 1.4                        Computation of Time Periods.  Unless
otherwise stated in this Agreement, in the computation of a period of time from
a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.”

 

12

--------------------------------------------------------------------------------


 

ARTICLE II

 

ADMINISTRATION AND SERVICING OF MANAGED ASSETS

 

Section 2.1                        DineEquity to Act as Manager.

 

(a)                               Engagement of the Manager.  The Manager is
hereby authorized by each Securitization Entity, and hereby agrees, to perform
the Services (or refrain from the performance of the Services) subject to and in
accordance with the Managing Standard and the terms of this Agreement, the other
Related Documents and the Managed Documents.  With respect to the IP Services,
the Manager shall perform such IP Services in accordance with the Managing
Standard and the IP License Agreements, unless a Franchise Entity determines, in
its sole discretion, that additional action is necessary or desirable in
furtherance of the protection of the Securitization IP, in which case the
Manager shall perform such IP Services and additional related services as are
reasonably requested by such Franchise Entity.  The Manager, on behalf of the
Securitization Entities, shall have full power and authority, acting alone and
subject only to the specific requirements and prohibitions of this Agreement and
in accordance with the Managing Standard, the Indenture and the other Related
Documents, to do and take any and all actions, or to refrain from taking any
such actions, and to do any and all things in connection with performing the
Services that the Manager determines are necessary or desirable.  Without
limiting the generality of the foregoing, but subject to the provisions of this
Agreement, the Indenture and the other Related Documents, including Section 2.8,
the Manager, in connection with performing the Services, is hereby authorized
and empowered to execute and deliver, in the Manager’s own name (in its capacity
as agent for the applicable Securitization Entity) or in the name of any
Securitization Entity (pursuant to the applicable Power of Attorney), on behalf
of any Securitization Entity any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Managed Assets.  For the avoidance
of doubt, the parties hereto acknowledge and agree that the Manager is providing
Services directly to each applicable Securitization Entity.  Nothing in this
Agreement shall preclude the Securitization Entities from performing the
Services or any other act on their own behalf at any time and from time to time.

 

(b)                              Actions to Perfect Liens.  Subject to the terms
of the Indenture, including any applicable Series Supplement, the Manager shall
take those actions that are required under the Related Documents and
Requirements of Law to maintain continuous perfection and priority (subject to
Permitted Liens) of the Trustee’s Lien in the Collateral (other than the Real
Estate Assets).  Within 180 days after the Closing Date, the Manager (on behalf
of the applicable Securitization Entity) will prepare, execute and deliver to
the Trustee (or the Trustee’s designee) a fully executed fee Mortgage with
respect to each Contributed Owned Real Property, and within 120 days after the
acquisition of any New Owned Real Property, the Manager (on behalf of the
applicable Securitization Entity) will prepare, execute and deliver to the
Trustee (or the Trustee’s designee) a fully executed fee Mortgage with respect
to such New Owned Real Property to be held in escrow. Without limiting the
foregoing, the Manager shall file or cause to be filed with the appropriate
government office the financing statements on Form UCC-1, and assignments of
financing statements on Form UCC-3 required pursuant to Section 7.13 of the Base
Indenture, and other filings requested by the Securitization Entities, the
Back-Up Manager or the Servicer, to be filed in connection with the Contribution
Agreements, the IP License Agreements, the Securitization IP, the Indenture and
the other Related Documents.  Within twenty (20) Business Days after the
occurrence of a Mortgage Recordation Event, the Manager on behalf of the
applicable Franchise Entity shall use commercially reasonable efforts to deliver
(i) updates to the Closing Title Reports, (ii) lender’s Title Policies for those
properties for which Closing Title

 

13

--------------------------------------------------------------------------------


 

Policies were previously obtained and (iii) local counsel enforceability
opinions with respect to the Mortgages delivered on properties in those states
where a material amount of Contributed Owned Real Property and New Owned Real
Property is located, as reasonably determined by the Securitization Entities.

 

(c)                               Ownership of Manager-Developed IP.

 

(i)                                  The Manager acknowledges and agrees that
all Securitization IP, including any Manager-Developed IP arising during the
Term, shall, as between the parties, be owned by and inure exclusively to the
applicable Franchise Entity (with Securitization IP relating to the IHOP Brand
being owned by the IHOP Franchise Holder and Securitization IP relating to the
Applebee’s Brand being owned by the Applebee’s Franchise Holder (or, in each
case, any applicable Additional IP Holder as the IHOP Franchise Holder or the
Applebee’s Franchise Holder, as applicable, may designate in writing to the
Manager).  Any copyrightable material included in such Manager-Developed IP
shall, to the fullest extent allowed by law, be considered a “work made for
hire” as that term is defined in Section 101 of the U.S. Copyright Act of 1976,
as amended, and owned by the applicable Franchise Entity.  The Manager hereby
irrevocably assigns and transfers, without further consideration, all right,
title and interest in such Manager-Developed IP (and all goodwill connected with
the use of and symbolized by Trademarks included therein) to the applicable
Franchise Entity.  Notwithstanding the foregoing, the Manager-Developed IP to be
transferred to the applicable Franchise Entity shall include rights to use third
party Intellectual Property only to the extent (but to the fullest extent) that
such rights are assignable or sublicensable to the applicable Franchise Entity. 
All applications to register Manager-Developed IP shall be filed in the name of
the applicable Franchise Entity.

 

(ii)                              The Manager agrees to cooperate in good faith
with each Franchise Entity for the purpose of securing and preserving the
Franchise Entity’s rights in and to the applicable Manager-Developed IP,
including executing any documents and taking any actions, at the Franchise
Entity’s reasonable request, or as deemed necessary or advisable by the Manager,
to confirm, file and record in any appropriate registry the Franchise Entity’s
sole legal title in and to such Manager-Developed IP, it being acknowledged and
agreed that any expenses in connection therewith shall be paid by the requesting
Franchise Entity.  The Manager hereby appoints each Franchise Entity as its
attorney-in-fact authorized to execute such documents in the event that Manager
fails to execute the same within twenty (20) days following the Franchise
Entity’s written request to do so (it being understood that such appointment is
a power coupled with an interest and therefore irrevocable) with full power of
substitution and delegation.

 

(d)                             Grant of Power of Attorney.  In order to provide
the Manager with the authority to perform and execute its duties and obligations
as set forth herein, the Securitization Entities shall execute and deliver on
the Closing Date a Power of Attorney in substantially the form set forth as
Exhibit A-1 (with respect to the IHOP Franchise Holder and the Applebee’s
Franchise Holder) and Exhibit A-2 (with respect to each Securitization Entity)
hereto to the Manager, which Powers of Attorney shall terminate in the event
that the Manager’s rights under this Agreement are terminated as provided
herein.

 

14

--------------------------------------------------------------------------------


 

(e)                               Franchisee Insurance.  The Manager
acknowledges that, to the extent that it or any of its Affiliates is named as a
“loss payee” or “additional insured” under any insurance policies of any
Franchisee, it shall use commercially reasonable efforts to cause it to be so
named in its capacity as the Manager on behalf of the applicable Franchise
Entity, and the Manager shall promptly (i) deposit or cause to be deposited to
the applicable Concentration Account any proceeds received by it or by any
Securitization Entity or any other Affiliate under such insurance policies
(other than amounts described in the following clause (ii)) and (ii) disburse to
the applicable Franchisee any proceeds of any such insurance policies payable to
such Franchisee pursuant to the applicable Franchise Agreement.

 

(f)                                Manager Insurance.  The Manager agrees to
maintain adequate insurance consistent with the type and amount maintained by
the Manager as of the Closing Date, subject, in each case, to any adjustments or
modifications made in accordance with the Managing Standard.  Such insurance
shall cover each of the Securitization Entities, as an additional insured, to
the extent that such Securitization Entity has an insurable interest therein. 
All insurance policies maintained by the Manager on the Closing Date are listed
on Schedule 2.1(f) hereto.

 

Section 2.2                        Accounts.

 

(a)                               Collection of Payments; Remittances;
Collection Account.  The Manager shall maintain and manage the Management
Accounts (and certain other accounts from time to time) in the name of, and for
the benefit of, the Securitization Entities.  The Manager shall (on behalf of
the Securitization Entities) (i) cause the collection of Collections in
accordance with the Managing Standard and subject to and in accordance with the
Related Documents and (ii) make all deposits to and withdrawals from the
Management Accounts in accordance with this Agreement (including the Managing
Standard), the Indenture and the applicable Managed Documents. The Manager shall
(on behalf of the Securitization Entities) make all deposits to the Collection
Account in accordance with terms of the Indenture.

 

(b)                              Deposit of Misdirected Funds; No Commingling;
Misdirected Payments.  The Manager shall promptly deposit into a Lock-Box
Account, a Concentration Account, the Collection Account, an Advertising Fund
Account or such other appropriate account within three (3) Business Days
immediately following Actual Knowledge of the Manager of the receipt thereof and
in the form received with any necessary endorsement or in cash, all payments in
respect of the Managed Assets incorrectly deposited into another account.  In
the event that any funds not constituting Collections are incorrectly deposited
in any Account, the Manager shall promptly withdraw such amounts after obtaining
Actual Knowledge thereof and shall pay such amounts to the Person legally
entitled to such funds.  Except as otherwise set forth herein, in the Base
Indenture or in the Company Restaurant Licenses, the Manager shall not commingle
any monies that relate to Managed Assets with its own assets and shall keep
separate, segregated and appropriately marked and identified all Managed Assets
and any other property comprising any part of the Collateral, and for such time,
if any, as such Managed Assets or such other property are in the possession or
control of the Manager to the extent such Managed Assets or such other property
is Collateral, the Manager shall hold the same in trust for the benefit of the
Trustee and the Secured Parties (or, following termination of the Indenture, the
applicable Securitization Entity).  Additionally, the Manager, promptly after
obtaining Actual Knowledge thereof, shall notify the Trustee in the Weekly
Manager’s Certificate of any amounts incorrectly deposited into

 

15

--------------------------------------------------------------------------------


 

any Indenture Trust Account and arrange for the prompt remittance by the Trustee
of such funds from the applicable Indenture Trust Account to the Manager.  The
Trustee shall have no obligation to verify any information provided to it by the
Manager in any Weekly Manager’s Certificate and shall remit such funds to the
Manager based solely on such Weekly Manager’s Certificate.

 

(c)                               Investment of Funds in Management Accounts. 
The Manager shall have the right to invest and reinvest funds deposited in any
Management Account in Eligible Investments.  All income or other gain from such
Eligible Investments will be credited to the related Management Account, and any
loss resulting from such investments will be charged to the related Management
Account. The Investment Income (net of losses and expenses) attributable to the
amount on deposit in the Management Accounts will be withdrawn on or prior to
the Business Day preceding each Quarterly Payment Date for deposit to the
Collection Account for application as Collections in respect of such Quarterly
Payment Date.

 

(d)                             Advertising Funds.  The Manager will maintain an
account designated as the “IHOP Advertising Fund Account” in the name of the
Manager (or a Subsidiary thereof) for fees payable by IHOP Franchisees and
Non-Securitization Entities to fund the national marketing and advertising
activities and local advertising cooperatives with respect to the IHOP Brand
(“IHOP Advertising Fees”).  In addition, the Manager will maintain an account
designated as the “Applebee’s Advertising Fund Account” (and together with the
IHOP Advertising Fund Account referenced above, the “Advertising Fund Accounts”)
in the name of the Manager (or a Subsidiary thereof) for fees payable by
Applebee’s Franchisees and Non-Securitization Entities to fund the national
marketing and advertising activities with respect to the Applebee’s Brand
(“Applebee’s Advertising Fees” and together with the IHOP Advertising Fees, the
“Advertising Fees”).  Any IHOP Advertising Fees will be transferred by the
Manager from the IHOP Concentration Account to the IHOP Advertising Fund
Account, and any Applebee’s Advertising Fees will be transferred by the Manager
from the Applebee’s Concentration Account to the Applebee’s Advertising Fund
Account.  The Manager shall not make or permit or cause any other Person to make
or permit any borrowings to be made or Liens to be levied against the
Advertising Fund Accounts or the funds therein.  The Manager shall apply the
amount on deposit in each Advertising Fund Account solely to cover (a) the costs
and expenses (including costs and expenses incurred prior to the Closing Date)
associated with the administration of such account, (b) in the case of the IHOP
Advertising Fund Account, general and administrative expenses incurred by the
Manager in respect of marketing and advertising activities for the IHOP Brand to
the extent reimbursable from the IHOP Advertising Fees in accordance with the
IHOP Franchise Agreements, (c) costs and expenses related to the national
marketing and advertising programs with respect to the applicable Brand and
(d) in the case of the IHOP Advertising Fund Account, disbursements with respect
to local advertising cooperatives with respect to the IHOP Brand.  The Manager
may make advances to fund deficits in the Advertising Fund Accounts from time to
time to the extent that it reasonably expects to be reimbursed for such advances
from the proceeds of future Advertising Fees, it being agreed that any such
advances shall not constitute Manager Advances.  The Manager, acting on behalf
of the Securitization Entities, may in accordance with the Managing Standard and
the terms of the Franchise Agreements, the Company Restaurant Licenses and the
Management Agreement, as applicable, increase or reduce the Advertising Fees
required to be paid by the Franchisees and Company Restaurants,

 

16

--------------------------------------------------------------------------------


 

respectively, pursuant to the terms of the Franchise Agreements, the Company
Restaurant Licenses and the Management Agreement and in accordance with the
Managing Standard.

 

(e)                               Gift Card Sales and Redemptions.  The Manager
will be responsible for administering the gift card programs of each Brand and
will collect the proceeds of the initial sale of gift cards that are sold on the
internet, at Company Restaurants, at third party retail locations or at other
gift card vendors in one or more accounts in the name of the Manager (or a
Subsidiary thereof).  The Manager will reimburse the applicable Franchisee or
Non-Securitization Entity with respect to the redemption of gift cards sold at
these locations or any portion thereof in accordance with the Manager’s normal
practices and the Managing Standard. The proceeds of the initial sale of gift
cards sold at Franchised Restaurants will be held in accounts in the name of
selling Franchisee, and the Manager will engage a third-party vendor to
administer reimbursements of the applicable Franchisee or Non-Securitization
Entity with respect to the redemption of gift cards sold at Franchised
Restaurants.

 

(f)                                Tenant Improvement Funds.  The Manager shall
be responsible for collecting and administering tenant improvement allowances
and similar amounts received from landlords with respect to the Franchised
Restaurant Leases.  Any such amounts received from landlords shall be collected
and maintained in one or more accounts in the name of the Manager, and will be
utilized by the Manager for improvements, renovations or other capital
expenditures in respect of real property subject to Franchised Restaurant Leases
or, to the extent any such funds represent a reimbursement of such expenditures
previously made by the Manager, may be retained by the Manager.  The Manager
shall administer such amounts in accordance with the Managing Standard.

 

Section 2.3                        Records.

 

(a)                               The Manager shall, in accordance with the
Current Practice, retain all material data (including computerized records)
relating directly to, or maintained in connection with, the servicing of the
Managed Assets at its address indicated in Section 8.5 (or at an off-site
storage facility reasonably acceptable to the Securitization Entities, the
Servicer and the Back-Up Manager) or, upon thirty (30) days’ notice to the
Securitization Entities, the Rating Agencies, the Back-Up Manager, the Trustee
and the Servicer, at such other place where the servicing office of the Manager
is located (provided that the servicing office of the Manager shall at all times
be located in the United States), and shall give the Trustee, the Back-Up
Manager and the Servicer access to all such data in accordance with the terms
and conditions of the Related Documents; provided, however, that the Trustee
shall not be obligated to verify, recalculate or review any such data.  The
Manager acknowledges that the applicable Franchise Entity or applicable
Franchise Entities shall own the Intellectual Property rights in all such data.

 

(b)                              If the rights of DineEquity, as the initial
Manager, shall have been terminated in accordance with Section 6.1 or if this
Agreement shall have been terminated pursuant to Section 8.1, DineEquity, as the
initial Manager, shall, upon demand of the Trustee (based upon the written
direction of the Control Party), in the case of a termination pursuant to
Section 6.1, or upon the demand of the Securitization Entities, in the case of a
termination pursuant to Section 8.1, deliver to the Successor Manager all data
in its possession or under its

 

17

--------------------------------------------------------------------------------


 

control (including computerized records) necessary or desirable for the
servicing of the Managed Assets.

 

Section 2.4                        Administrative Duties of Manager.

 

(a)                               Duties with Respect to the Related Documents. 
The Manager, in accordance with the Managing Standard, shall perform the duties
of the applicable Securitization Entities under the Related Documents except for
those duties that are required to be performed by the equity holders,
stockholders, directors, or managers of such Securitization Entity pursuant to
applicable law.  In furtherance of the foregoing, the Manager shall consult with
the managers or the directors, as the case may be, of the Securitization
Entities as the Manager deems appropriate regarding the duties of the
Securitization Entities under the Related Documents.  The Manager shall monitor
the performance of the Securitization Entities and, promptly upon obtaining
Actual Knowledge thereof, shall advise the applicable Securitization Entity when
action is necessary to comply with such Securitization Entity’s duties under the
Related Documents.  The Manager shall prepare for execution by the
Securitization Entities or shall cause the preparation by other appropriate
Persons of all such documents, reports, filings, instruments, certificates,
notices and opinions as it shall be the duty of the Securitization Entities to
prepare, file or deliver pursuant to the Related Documents.

 

(b)                              Duties with Respect to the Securitization
Entities.  In addition to the duties of the Manager set forth in this Agreement
or any of the Related Documents, the Manager, in accordance with the Managing
Standard, shall perform such calculations and shall prepare for execution by the
Securitization Entities or shall cause the preparation by other appropriate
Persons of all such documents, reports, filings, instruments, certificates,
notices and opinions as it shall be the duty of the Securitization Entities to
prepare, file or deliver pursuant to applicable law, including, for the
avoidance of doubt, securities laws and franchise laws.  Pursuant to the
directions of the Securitization Entities and in accordance with the Managing
Standard, the Manager shall administer, perform or supervise the performance of
such other activities in connection with the Securitization Entities as are not
covered by any of the foregoing provisions and as are expressly requested by any
Securitization Entity and are reasonably within the capability of the Manager.

 

(c)                               Records.  The Manager shall maintain
appropriate books of account and records relating to the Services performed
under this Agreement, which books of account and records shall be accessible for
inspection by the Securitization Entities during normal business hours and upon
reasonable notice and by the Trustee, the Back-Up Manager, the Servicer and the
Controlling Class Representative in accordance with Section 3.1(e).

 

(d)                             Election of Controlling Class Representative. 
Pursuant to Section 11.1(d) of the Base Indenture, if two CCR Candidates both
receive votes from Controlling Class Members holding beneficial interests in
exactly 50% of the Aggregate Outstanding Principal Amount of Notes of the
Controlling Class, the Manager shall have the right to direct the Trustee to
appoint one of such CCR Candidates as the Controlling Class Representative.

 

Section 2.5                        No Offset.  The payment obligations of the
Manager under this Agreement shall not be subject to, and the Manager hereby
waives, in connection with the

 

18

--------------------------------------------------------------------------------


 

performance of such obligations, any right of offset that the Manager has or may
have against the Trustee, the Servicer or the Securitization Entities, whether
in respect of this Agreement, the other Related Documents or any document
governing any Managed Asset or otherwise.

 

Section 2.6                        Compensation and Expenses.  As compensation
for the performance of its obligations under this Agreement, the Manager shall
receive the Weekly Management Fee and the Supplemental Management Fee, if any,
on each Weekly Allocation Date out of amounts available therefore under the
Indenture on such Weekly Allocation Date in accordance with the Priority of
Payments.  The Manager is required to pay from its own funds all expenses it may
incur in performing its obligations hereunder.

 

Section 2.7                        Indemnification.

 

(a)                               The Manager agrees to indemnify and hold the
Securitization Entities, the Trustee, the Back-Up Manager and the Servicer (both
in its capacity as Servicer and as Control Party) and their respective members,
officers, directors, managers, employees and agents (each, an “Indemnitee”)
harmless against all claims, losses, penalties, fines, forfeitures, liabilities,
obligations, damages, actions, suits and related costs and judgments and other
costs, fees and reasonable expenses, including reasonable and documented fees,
out-of-pocket charges and disbursements of counsel (other than the allocated
costs of in-house counsel), that any of them may incur as a result of (i) the
failure of the Manager to perform or observe its obligations under this
Agreement or any other Related Document to which it is a party in its capacity
as Manager, (ii) the breach by the Manager of any representation, warranty or
covenant under this Agreement or any other Related Document to which it is a
party in its capacity as Manager; or (iii) the Manager’s bad faith, negligence
or willful misconduct in the performance of its duties under this Agreement and
or the other Related Documents; provided, however, that there shall be no
indemnification under this Section 2.7(a) in respect of losses on the value of
any Collateral for a breach of any representation, warranty or covenant relating
to any New Asset provided in Article V so long as the Manager has complied with
Section 2.7(b) and Section 2.7(c) hereunder; provided, further, that the Manager
shall have no obligation of indemnity to an Indemnitee to the extent any such
claims, losses, penalties, fines, forfeitures, liabilities, obligations,
damages, actions, suits and related costs and judgments and other costs, fees
and reasonable expenses are caused by the bad faith, gross negligence, willful
misconduct, or breach of this Agreement by such Indemnitee (unless caused by the
Manager with respect to a Securitization Entity).  In the event the Manager is
required to make an indemnification payment pursuant to this Section 2.7(a) the
Manager shall promptly pay such indemnification payment directly to the
applicable Indemnitee (or, if due to a Securitization Entity, shall deposit such
indemnification payment directly to the Collection Account).

 

(b)                              In the event of a breach of any representation,
warranty or covenant relating to any New Assets with respect to any Franchised
Restaurant provided in Article V that is not remedied within 30 days of the
Manager having obtained Actual Knowledge of such breach or written notice
thereof, the Manager shall promptly notify the Trustee and the Servicer and
either repurchase all of the Franchise Assets and Real Estate Assets relating to
such Franchised Restaurant for an amount equal to the related Indemnification
Amount or pay the Indemnification Amount to the applicable Securitization
Entity; provided, that if the applicable breach affects only a portion of the
Franchise Assets and/or Real Estate Assets relating to a

 

19

--------------------------------------------------------------------------------


 

Franchised Restaurant without material adverse effect on the cash flow generated
by the unaffected Franchise Assets and/or Real Estate Assets, the Manager will
only be required to repurchase or pay the Indemnification Amount with respect to
the affected Franchise Assets and/or Real Estate Assets.  Upon confirmation by
the Trustee or the Servicer of the payment by the Manager of the Indemnification
Amount to the Collection Account with respect to any Franchised Restaurant in
accordance with the preceding sentence and all amounts, if any, owing at such
time under Section 2.7(c) below, the applicable Securitization Entity shall, to
the extent permitted by applicable law and subject to receipt of necessary
landlord consents, assign all such Franchise Assets or Real Estate Assets to the
Manager and the Manager shall accept assignment of such Franchise Assets and
Real Estate Assets from the relevant Securitization Entity.  Such Securitization
Entity shall, in such event, make all assignments of such Franchise Assets and
Real Estate Assets necessary to effect such assignment, as applicable.  Any such
assignment by any Securitization Entity shall be without recourse to, or
representation or warranty by, such Securitization Entity and such Franchise
Assets and Real Estate Assets shall no longer be subject to the Lien of the
Indenture.

 

(c)                               In addition to the rights provided in
Section 2.7(b), the Manager agrees to indemnify and hold each Indemnitee
harmless if any action or proceeding (including any governmental investigation
and/or the assessment of any fines or similar items) shall be brought or
asserted against such Indemnitee in respect of a material breach of any
representation, warranty or covenant relating to any New Asset provided in
Article V to the extent provided in Section 2.7(a).

 

(d)                             Any Indemnitee that proposes to assert the right
to be indemnified under Section 2.7 shall promptly, after receipt of notice of
the commencement of any action, suit or proceeding against such party in respect
of which a claim is to be made against the Manager, notify the Manager of the
commencement of such action, suit or proceeding, enclosing a copy of all papers
served.  In the event that any action, suit or proceeding shall be brought
against any Indemnitee, such Indemnitee shall notify the Manager of the
commencement thereof and the Manager shall be entitled to participate in, and to
the extent that it shall wish, to assume the defense thereof, with its counsel
reasonably satisfactory to such Indemnitee (which, in the case of a
Securitization Entity, shall be reasonably satisfactory to the Control Party as
well), and after notice from the Manager to such Indemnitee of its election to
assume the defense thereof, the Manager shall not be liable to such Indemnitee
for any legal expenses subsequently incurred by such Indemnitee in connection
with the defense thereof; provided that the Manager shall not enter into any
settlement with respect to any claim or proceeding unless such settlement
includes a release of such Indemnitee from all liability on claims that are the
subject matter of such settlement; and provided, further, that the Indemnitee
shall have the right to employ its own counsel in any such action the defense of
which is assumed by the Manager in accordance with this Section 2.7(d), but the
fees and expenses of such counsel shall be at the expense of such Indemnitee
unless (i) the employment of counsel by such Indemnitee has been specifically
authorized by the Manager, (ii) the Manager is advised in writing by counsel to
such Indemnitee or the Control Party that joint representation would give rise
to a conflict of interest between such Indemnitee’s position and the position of
the Manager in respect of the defense of the claim, (iii) the Manager shall have
failed within a reasonable period of time to assume the defense of such action
or proceeding and employ counsel reasonably satisfactory to the Indemnitee in
any such action or proceeding or (iv) the named parties to any such action or

 

20

--------------------------------------------------------------------------------


 

proceeding (including any impleaded parties) include both the Indemnitee and the
Manager, and the Indemnitee shall have been advised by counsel that there may be
one or more legal defenses available to it which are different from or
additional to those available to the Manager (in which case, the Indemnitee
notifies the Manager in writing that it elects to employ separate counsel at the
expense of the Manager, the reasonable fees and expenses of such Indemnitee’s
counsel shall be borne by the Manager and the Manager shall not have the right
to assume the defense of such action or proceeding on behalf of such Indemnitee,
it being understood, however, that the Manager shall not, in connection with any
one such action or proceeding or separate but substantially similar or related
actions or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for such fees and expenses of more than
one separate firm of attorneys at any time for the Indemnitee).  The provisions
of this Section 2.7 shall survive the termination of this Agreement or the
earlier resignation or removal of any party hereto; provided, however, that no
Successor Manager shall be liable under this Section 2.7 with respect to any
Defective New Asset or any other matter occurring prior to its succession
hereunder.  Notwithstanding anything in this Section 2.7 to the contrary, any
delay or failure by an Indemnitee in providing the Manager with notice of any
action shall not relieve the Manager of its indemnification obligations except
to the extent the Manager is materially prejudiced by such delay or failure of
notice.

 

Section 2.8                        Nonpetition Covenant.  The Manager shall not,
prior to the date that is one year and one day, or if longer, the applicable
preference period then in effect, after the payment in full of the Outstanding
Principal Amount of the Notes of each Series, petition or otherwise invoke the
process of any court or governmental authority for the purpose of commencing or
sustaining a case against any Securitization Entity under any insolvency law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of such Securitization Entity or any substantial part of
its property, or ordering the winding up or liquidation of the affairs of such
Securitization Entity.

 

Section 2.9                        Franchisor Consent.  Subject to the Managing
Standard and the terms of the Indenture, the Manager shall have the authority,
on behalf of the applicable Securitization Entities, to grant or withhold
consents of the “franchisor” required under the Franchise Documents.

 

Section 2.10                Appointment of Sub-managers.

 

(a)                               The Manager may enter into Sub-managing
Arrangements with third parties (including Affiliates) (each, a “Sub-manager”)
to provide the Services hereunder; provided, other than with respect to a
Sub-managing Arrangement with an Affiliate of the Manager, that no Sub-managing
Arrangement shall be effective unless and until (i) the Manager receives the
consent of the Control Party, (ii) such sub-manager executes and delivers an
agreement, in form and substance reasonably satisfactory to the Control Party,
to perform and observe, or in the case of an assignment, an assumption by such
successor entity of the due and punctual performance and observance of, the
applicable covenants and conditions to be performed or observed by the Manager
under this Agreement; provided that such Sub-managing Arrangement shall be
terminable by the Control Party upon a Manager Termination Event and shall
contain transitional servicing provisions substantially similar to those
provided in Section 6.3, (iii) a written notice has been provided to the
Trustee, the Back-Up Manager and the

 

21

--------------------------------------------------------------------------------


 

Control Party and (iv) such Sub-managing Arrangement, or assignment and
assumption by such Sub-manager, satisfies the Rating Agency Condition.  The
Manager shall not enter into any Sub-managing Arrangement which delegates the
performance of any fundamental business operations such as responsibility for
the franchise development, operations and marketing strategies for the Brands
and Branded Restaurants to any Person that is not an Affiliate without receiving
the prior written consent of the Control Party.  Notwithstanding anything to the
contrary herein or in any Sub-managing Arrangement, the Manager shall remain
primarily and directly liable for its obligations hereunder and in connection
with any Sub-managing Arrangement.

 

(b)                              As of the Closing Date, Applebee’s
Services, Inc. and International House of Pancakes, LLC are hereby appointed as
Sub-managers hereunder to perform any and all functions as may be requested from
time to time by the Manager, which appointment is hereby acknowledged and
accepted by the Securitization Entities and the Control Party.  The Manager,
Applebee’s Services, Inc. and International House of Pancakes, LLC hereby agree
that this Section 2.10(b) shall constitute a Sub-managing Arrangement subject to
the agreements set forth in Section 2.10(a).

 

Section 2.11                Insurance/Condemnation Proceeds.  Upon receipt of
any Insurance/Condemnation Proceeds, the Manager (on behalf of the
Securitization Entities), in accordance with Section 5.10(f) of the Base
Indenture, shall deposit or cause the deposit of such Insurance/Condemnation
Proceeds to the Insurance Proceeds Account.  At the election of the Manager (on
behalf of the applicable Securitization Entity) (as notified by the Manager to
the Trustee, the Servicer, and the Back-Up Manager promptly after receipt of the
Insurance/Condemnation Proceeds) and so long as no Rapid Amortization Event
shall have occurred and be continuing, the Manager (on behalf of the
Securitization Entities) may reinvest such Insurance/Condemnation Proceeds to
repair or replace the assets in respect of which such proceeds were received
within the applicable Casualty Reinvestment Period; provided that (i) in the
event the Manager has repaired or replaced the assets with respect to which such
Insurance/Condemnation Proceeds have been received prior to the receipt of such
Insurance/Condemnation Proceeds, such Insurance/Condemnation Proceeds shall be
used to reimburse the Manager for any expenditures in connection with such
repair or replacement and (ii) any Insurance/Condemnation Proceeds received in
connection with the exercise of any non-temporary condemnation, eminent domain
or similar powers exercised pursuant to Requirements of Law may be reinvested in
Eligible Assets.

 

Section 2.12                Permitted Asset Dispositions.  The Manager (acting
on behalf of the Securitization Entities), in accordance with Section 8.16 of
the Base Indenture and the Managing Standard, may dispose of property of the
Securitization Entities from time to time pursuant to a Permitted Asset
Disposition.  Upon receipt of any Asset Disposition Proceeds from any Permitted
Asset Disposition, the Manager (on behalf of the Securitization Entities), in
accordance with Section 5.10(e) of the Base Indenture, shall deposit or cause
the deposit of such Asset Disposition Proceeds to the Asset Disposition Proceeds
Account.  At the election of the Manager (on behalf of the applicable
Securitization Entity) and so long as no Rapid Amortization Event shall have
occurred and be continuing, the Manager (on behalf of the Securitization
Entities) may reinvest such Asset Disposition Proceeds in Eligible Assets within
the applicable Asset Disposition Reinvestment Period.

 

22

--------------------------------------------------------------------------------


 

Section 2.13                Letter of Credit Reimbursement Agreement.  In the
event that any of DineEquity, the IHOP Parent or the Applebee’s Parent
(together, the “Parent Entities”) has deposited cash collateral as security for
its obligations under the Letter of Credit Reimbursement Agreement into a bank
account maintained in the name of the Co-Issuers, (i) if the Parent Entities
fail to make any payment to the Co-Issuers when due under the Letter of Credit
Reimbursement Agreement, the Manager will withdraw the amount of such delinquent
payment from such bank account within one Business Day of the due date of such
payment under the Letter of Credit Reimbursement Agreement and deposit such
amount into the Collection Account, and (ii) if the amount on deposit in such
account exceeds an amount equal to 105% of the sum of (x) the aggregate exposure
under all outstanding letters of credit under the Letter of Credit Reimbursement
Agreement plus (y) the aggregate amount then due to the Co-Issuers under
Section 4 or Section 5 of the Letter of Credit Reimbursement Agreement, the
Manager will withdraw the amount of such excess from such account and pay such
excess to the applicable Parent Entity.

 

Section 2.14                Manager Advances.  The Manager may, but is not
obligated to, make Manager Advances to, or on behalf of, any Securitization
Entity in connection with the operation of the Contributed Franchised Restaurant
Business and other Managed Assets.  Manager Advances will accrue interest at the
Advance Interest Rate and shall be reimbursable on each Weekly Allocation Date
in accordance with the Priority of Payments.

 

Section 2.15                Product Sourcing Advances.   In the event sufficient
funds are not available in the Product Sourcing Accounts for any Product
Sourcing Payment, the Manager may, but is not obligated to, make an advance
(each, a “Product Sourcing Advance”) to fund such Product Sourcing Payment to
the extent that it reasonably expects to be reimbursed for such advances from
the proceeds of future Product Sourcing Payments, it being understood and agreed
that any such advances shall not constitute Manager Advances.  Each Product
Sourcing Advance shall be repaid solely from Product Sourcing Payments received
in the Product Sourcing Accounts after the date of such Product Sourcing Advance
in accordance with Section 5.10(d) of the Base Indenture.

 

ARTICLE III

 

STATEMENTS AND REPORTS

 

Section 3.1                        Reporting by the Manager.

 

(a)                               Reports Required Pursuant to the Indenture. 
The Manager, on behalf of the Securitization Entities, shall furnish, or cause
to be furnished, to the Trustee, all reports and notices required to be
delivered to the Trustee by any Securitization Entity pursuant to the Indenture
(including pursuant to Article IV of the Base Indenture) or any other Related
Document.

 

(b)                              Delivery of Financial Statements.  The Manager
shall provide the financial statements of DineEquity and the Securitization
Entities as required under Section 4.1(g) and (h) of the Base Indenture.

 

23

--------------------------------------------------------------------------------


 

(c)                               Franchisee Termination Notices.  The Manager
shall send to the Trustee, the Servicer and the Back-Up Manager, as soon as
reasonably practicable but in no event later than fifteen (15) Business Days of
the receipt thereof, a copy of any notices of termination of one or more
Franchise Agreements sent by the Manager to any Franchisee unless (i) the
related Franchised Restaurant(s) generated less than $500,000 in royalties
during the immediately preceding fiscal year or (ii) the related Franchised
Restaurant(s) continue to operate pursuant to an agreement between the related
Franchise Entity or the Manager on its behalf and such Franchisee.

 

(d)                             Notice Regarding Franchised Restaurant Leases. 
In the event that any Securitization Entity, or the Manager on behalf of any
Securitization Entity, receives any written notice from a lessor of any lease
included in the Real Estate Assets regarding the lack of payment or alleging any
breach, violation or default under the applicable leases or action be taken to
remedy a breach, violation or default, excluding any such notice in respect of
non-monetary breach, violation or default as to which the Manager is contesting
or expects to contest in good faith, the Manager shall promptly, but in any
event within fifteen (15) Business Days from such receipt, notify the Trustee
and the Servicer.

 

(e)                               Additional Information; Access to Books and
Records.  The Manager shall furnish from time to time such additional
information regarding the Collateral or compliance with the covenants and other
agreements of DineEquity and any Securitization Entity under the Related
Documents as the Trustee, the Back-Up Manager or the Servicer may reasonably
request, subject at all times to compliance with the Exchange Act, the
Securities Act and any other applicable law.  The Manager will, and will cause
each Securitization Entity to, permit, at reasonable times upon reasonable
notice, the Servicer, the Back-Up Servicer, the Controlling Class Representative
and the Trustee or any Person appointed by any of them as its agent to visit and
inspect any of its properties, examine its books and records and discuss its
affairs with its officers, directors, managers, employees and independent
certified public accountants, and up to one such visit and inspection by each of
the Servicer, the Controlling Class Representative and the Trustee, or any
Person appointed by them shall be reimbursable as a Securitization Operating
Expense per calendar year, with any additional visit or inspection by any such
Person being at such Person’s sole cost and expense; provided, however that
during the continuance of a Warm Back-Up Management Trigger Event, a Rapid
Amortization Event, a Default, or an Event of Default, or to the extent
expressly required without the instruction of any other party under the terms of
any Related Documents, any such Person may visit and conduct such activities at
any time and all such visits and activities will constitute a Securitization
Operating Expense.  Notwithstanding the foregoing, the Manager shall not be
required to disclose or make available communications protected by the
attorney-client privilege.

 

(f)                                Leadership Team Changes.  The Manager shall
promptly notify the Trustee, the Back-Up Manager and the Servicer of any
termination or resignation of any persons included in the Leadership Team that
occurs within 12 months following a Change of Control.

 

Section 3.2                        Appointment of Independent Auditor.  On or
before the Closing Date, the Securitization Entities shall appoint a firm of
independent public accountants of recognized national reputation that is
reasonably acceptable to the Control Party to serve as the independent auditors
(“Independent Auditors”) for purposes of preparing and delivering the

 

24

--------------------------------------------------------------------------------


 

reports required by Section 3.3.  It is hereby acknowledged that the accounting
firm of Ernst & Young LLP is acceptable for purposes of serving as Independent
Auditors.  The Securitization Entities may not remove the Independent Auditors
without first giving thirty (30) days’ prior written notice to the Independent
Auditors, with a copy of such notice also given concurrently to the Trustee, the
Rating Agencies, the Control Party, the Manager (if applicable) and the
Servicer.  Upon any resignation by such firm or removal of such firm, the
Securitization Entities shall promptly appoint a successor thereto that shall
also be a firm of independent public accountants of recognized national
reputation to serve as the Independent Auditors hereunder.  If the
Securitization Entities shall fail to appoint a successor firm of Independent
Auditors within thirty (30) days after the effective date of any such
resignation or removal, the Control Party shall promptly appoint a successor
firm of independent public accountants of recognized national reputation that is
reasonably satisfactory to the Manager to serve as the Independent Auditors
hereunder.  The fees of any Independent Auditors shall be payable by the
Securitization Entities.

 

Section 3.3                        Annual Accountants’ Reports.  The Manager
shall furnish, or cause to be furnished to the Trustee, the Servicer and the
Rating Agencies, within 120 days after the end of each fiscal year of the
Manager, commencing with the fiscal year ending on or about December 31, 2015, 
(i) a report of the Independent Auditors (who may also render other services to
the Manager) or the Back-Up Manager summarizing the findings of a set of
agreed-upon procedures performed by the Independent Auditors or the Back-Up
Manager with respect to compliance with the Quarterly Noteholders’ Reports for
such fiscal year (or other period) with the standards set forth herein, and
(ii) a report of the Independent Auditors or the Back-Up Manager to the effect
that such firm has examined the assertion of the Manager’s management as to its
compliance with its management requirements for such fiscal year (or other
period), and that (x) in the case of the Independent Auditors, such examination
was made in accordance with standards established by the American Institute of
Certified Public Accountants and (y) except as described in the report,
management’s assertion is fairly stated in all material respects.  In the case
of the Independent Auditors, the report will also indicate that the firm is
independent of the Manager within the meaning of the Code of Professional Ethics
of the American Institute of Certified Public Accountants (each, an “Annual
Accountants’ Report”).  In the event such Independent Auditors require the
Trustee to agree to the procedures to be performed by such firm in any of the
reports required to be prepared pursuant to this Section 3.3, the Manager shall
direct the Trustee in writing to so agree as to the procedures described
therein; it being understood and agreed that the Trustee shall deliver such
letter of agreement (which shall be in a form satisfactory to the Trustee) in
conclusive reliance upon the direction of the Manager, and the Trustee has not
made any independent inquiry or investigation as to, and shall have no
obligation or liability in respect of, the sufficiency, validity or correctness
of such procedures.

 

Section 3.4                        Available Information.  The Manager, on
behalf of the Securitization Entities, shall make available the information
requested by prospective purchasers necessary to satisfy the requirements of
Rule 144A under the Securities Act, as amended, and the Investment Company Act,
as amended.  The Manager shall deliver such information, and shall promptly
deliver copies of all Quarterly Noteholders’ Reports and Accountants’ Reports,
to the Trustee as contemplated by Section 4.1 and Section 4.4 of the Base
Indenture, to enable the Trustee to redeliver such information to purchasers or
prospective purchasers of the Notes.

 

25

--------------------------------------------------------------------------------


 

ARTICLE IV

 

THE MANAGER

 

Section 4.1                        Representations and Warranties Concerning the
Manager.  The Manager represents and warrants to each Securitization Entity, the
Trustee and the Servicer, as of the Closing Date and each Issuance Date (except
if otherwise expressly noted), as follows:

 

(a)                               Organization and Good Standing.  The Manager
(i) is a corporation, duly formed and organized, validly existing and in good
standing under the laws of the State of Delaware, (ii) is duly qualified to do
business as a foreign corporation and in good standing under the laws of each
jurisdiction where the character of its property, the nature of its business or
the performance of its obligations under the Related Documents make such
qualification necessary and (iii) has the power and authority (x) to own its
properties and to conduct its business as such properties are currently owned
and such business is currently conducted and (y) to perform its obligations
under this Agreement, except in each case referred to in clause (ii) or (iii) to
the extent that a failure to do so would not reasonably be expected to result in
a Material Adverse Effect on the Manager.

 

(b)                              Power and Authority; No Conflicts.  The
execution and delivery by the Manager of this Agreement and its performance of,
and compliance with, the terms hereof are within the power of the Manager and
have been duly authorized by all necessary corporate action on the part of the
Manager.  Neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein, nor compliance with the provisions
hereof, shall conflict with or result in a breach of, or constitute a default
(or an event which, with notice or lapse of time, or both, would constitute a
default) under, any order of any Governmental Authority or any of the provisions
of any Requirement of Law binding on the Manager or its properties, or the
charter or bylaws or other organizational documents of the Manager, or any of
the provisions of any material indenture, mortgage, lease, contract or other
instrument to which the Manager is a party or by which it or its property is
bound or result in the creation or imposition of any Lien upon any of its
property pursuant to the terms of any such indenture, mortgage, leases, contract
or other instrument, except to the extent such default, creation or imposition
would not reasonably be expected to result in a Material Adverse Effect on the
Manager, the Collateral, or the Securitization Entities.

 

(c)                               Consents.  Except (i) for registrations as a
franchise broker or franchise sales agent as may be required under state
franchise statutes and regulations, (ii) to the extent that a state or foreign
franchise law requires filing and other compliance actions by virtue of
considering the Manager as a “subfranchisor”, (iii) for any consents, licenses,
approvals, authorizations, registrations, notifications, waivers or declarations
that have been obtained or made and are in full force and effect and (iv) to the
extent that a failure to do so would not reasonably be expected to result in a
Material Adverse Effect on the Manager, the Collateral or the Securitization
Entities, the Manager is not required to obtain the consent of any other party
or the consent, license, approval or authorization of, or file any registration
or declaration with, any Governmental Authority in connection with the
execution, delivery or performance by the Manager of this Agreement, or the
validity or enforceability of this Agreement against the Manager.

 

26

--------------------------------------------------------------------------------


 

(d)                             Due Execution and Delivery.  This Agreement has
been duly executed and delivered by the Manager and constitutes a legal, valid
and binding obligation of the Manager enforceable against the Manager in
accordance with its terms (subject to applicable insolvency laws and to general
principles of equity).

 

(e)                               No Litigation.  There are no actions, suits,
investigations or proceedings pending or, to the Actual Knowledge of the
Manager, threatened against or affecting the Manager, before or by any
Governmental Authority having jurisdiction over the Manager or any of its
properties or with respect to any of the transactions contemplated by this
Agreement (i) asserting the illegality, invalidity or unenforceability, or
seeking any determination or ruling that would affect the legality, binding
effect, validity or enforceability of this Agreement or (ii) which would
reasonably be expected to result in a Material Adverse Effect on the Manager,
the Collateral or the Securitization Entities.

 

(f)                                Compliance with Requirements of Law.  The
Manager is in compliance with all Requirements of Law except to the extent that
the failure to comply therewith would not, in the aggregate, reasonably be
expected to result in a Material Adverse Effect on the Manager, the Collateral
or the Securitization Entities.

 

(g)                              No Default.  The Manager is not in default
under any agreement, contract, instrument or indenture to which the Manager is a
party or by which it or its properties is or are bound, or with respect to any
order of any Governmental Authority, except to the extent such default would not
reasonably be expected to result in a Material Adverse Effect on the Manager or
the Collateral; and no event has occurred which with notice or lapse of time or
both would constitute such a default with respect to any such agreement,
contract, instrument or indenture, or with respect to any such order of any
Governmental Authority.

 

(h)                              Taxes.  The Manager has filed or caused to be
filed and shall file or cause to be filed all federal tax returns and all
material state and other tax returns that are required to be filed except where
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect.  The Manager has paid or caused to be paid, and shall pay or
cause to be paid, all taxes owed by the Manager pursuant to said returns or
pursuant to any assessments made against it or any of its property (other than
any amount of tax the validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of the Manager).

 

(i)                                  Accuracy of Information.  No written
report, financial statements, certificate or other information furnished (other
than projections, budgets, other estimates and general market, industry and
economic data) to the Servicer or the Back-up Servicer by or on behalf of the
Manager in connection with the transactions contemplated hereby or pursuant to
any provision of this Agreement or any other Related Document (when taken
together with all other information furnished by or on behalf of the Manager to
the Servicer or the Back-up Servicer, as the case may be), contains any material
misstatement of fact as of the date furnished or omits to state any material
fact necessary to make the statements therein not materially misleading in each
case when taken as a whole and in the light of the circumstances under which
they were made; and with respect to its projected financial information, the
Manager represents

 

27

--------------------------------------------------------------------------------


 

only that such information was prepared in good faith based on assumptions
believed to be reasonable at the time.

 

(j)                                  Financial Statements.  As of the Closing
Date, the audited consolidated financial statements in the Manager’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2013 and the
unaudited condensed consolidated financial statements in the Manager’s Quarterly
Reports on Form 10-Q for the fiscal quarters ended March 31, 2014 and June 30,
2014 included in the Offering Memorandum (i) present fairly in all material
respects the financial condition of DineEquity and its Subsidiaries as of such
date, and the results of operations for the respective periods then ended and
(ii) were prepared in accordance with GAAP (except as otherwise stated therein)
applied consistently through the periods involved subject, in the case of such
quarterly financial statements, to the absence of footnotes and to normal
year-end audit adjustments.

 

(k)                              No Material Adverse Change.  Since December 31,
2013, except as otherwise set forth in the Offering Memorandum, there has been
no development or event that has had or would reasonably be expected to result
in a Material Adverse Effect on the Manager or the Collateral.

 

(l)                                  ERISA.  Neither the Manager nor any member
of a Controlled Group that includes the Manager has established, maintains,
contributes to, or has any liability in respect of (or has in the past six years
established, maintained, contributed to, or had any liability in respect of) any
Pension Plan.  Neither the Manager nor any of its Affiliates has any contingent
liability with respect to any post-retirement welfare benefits under a Welfare
Plan, other than liability for continuation (i) described in Part 6 of Subtitle
B of Title I of ERISA or other applicable continuation of coverage laws,
(ii) provided in connection with the payment of severance benefits or (iii) that
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.  Each Employee Benefit Plan presently complies and
has been maintained in compliance with its terms and with the requirements of
all applicable statutes, rules and regulations, including ERISA and the Code,
except for such instances of noncompliance as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.  No
“prohibited transaction” (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) has occurred with respect to any Employee Benefit
Plan, other than transactions effected pursuant to a statutory or administrative
exemption or such transactions as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.  Except as would
not reasonably be expected to result in a Material Adverse Effect, each such
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code is so qualified and nothing has occurred, whether by action or by
failure to act, which would cause the loss of such qualification.

 

(m)                          No Manager Termination Event.  No Manager
Termination Event has occurred or is continuing, and, to the Actual Knowledge of
the Manager, there is no event which, with notice or lapse of time, or both,
would constitute a Manager Termination Event.

 

(n)                              Location of Records.  The offices at which the
Manager keeps its records concerning the Managed Assets are located at the
addresses indicated in Section 8.5.

 

28

--------------------------------------------------------------------------------


 

(o)                              DISCLAIMER.  EXCEPT FOR THE MANAGER’S
REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN AND IN ANY OTHER RELATED
DOCUMENT, THE MANAGER MAKES NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR
BY OPERATION OF LAW, STATUTORY OR OTHERWISE, WITH RESPECT TO THE SUBJECT MATTER
HEREOF TO ANY OTHER PARTY, AND EACH PARTY EXPRESSLY DISCLAIMS ANY IMPLIED
WARRANTIES, INCLUDING WARRANTY OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

 

Section 4.2                        Existence; Status as Manager.  The Manager
shall (a) keep in full effect its existence under the laws of the state of its
incorporation, (b) maintain all rights and privileges necessary or desirable in
the normal conduct of its business and the performance of its obligations
hereunder except to the extent that failure to do so would not reasonably be
expected to result in a Material Adverse Effect and (c) obtain and preserve its
qualification to do business in each jurisdiction in which the failure to so
qualify either individually or in the aggregate would reasonably be expected to
result in a Material Adverse Effect.

 

Section 4.3                        Performance of Obligations.

 

(a)                               Performance.  The Manager shall perform and
observe all of its obligations and agreements contained in this Agreement and
the other Related Documents in accordance with the terms hereof and thereof and
in accordance with the Managing Standard.

 

(b)                              Special Provisions as to Securitization IP.

 

(i)                                  The Manager acknowledges and agrees that
each Franchise Entity has the right and duty to control the quality of the goods
and services offered under such Franchise Entity’s Trademarks included in the
Securitization IP and the manner in which such Trademarks are used in order to
maintain the validity and enforceability of and its ownership of the Trademarks
included in the Securitization IP.  The Manager shall not take any action
contrary to the express written instruction of the applicable Franchise Entity
with respect to:  (A) the promulgation of standards with respect to the
operation of Branded Restaurants, including quality of food, cleanliness,
appearance, and level of service (or the making of material changes to the
existing standards), (B) the promulgation of standards with respect to new
businesses, products and services which the applicable Franchise Entity approves
for inclusion in the license granted under any IP License Agreement (or other
license agreement or sublicense agreement for which the Manager is performing IP
Services), (C) the nature and implementation of means of monitoring and
controlling adherence to the standards, (D) the terms of any Franchise
Agreements, the Product Sourcing Agreements or other sublicense agreements
relating to the quality standards which licensees must follow with respect to
businesses, products, and services offered under the Trademarks included in the
Securitization IP and the usage of such Trademarks, (E) the commencement and
prosecution of enforcement actions with respect to the Trademarks included in
the Securitization IP and the terms of any settlements thereof, (F) the adoption
of any variations on the Brands which are not in use on the date hereof, or
other new Trademarks to be included in the Securitization IP, (G) the
abandonment of any Securitization IP and (H) any uses of the Securitization IP

 

29

--------------------------------------------------------------------------------


 

that are not consistent with the Managing Standard.  The Franchise Entities
shall have the right to monitor the Manager’s compliance with the foregoing and
its performance of the IP Services and, in furtherance thereof, Manager shall
provide each Franchise Entity, at either Franchise Entity’s written request from
time to time, with copies of Franchise Documents, the Product Sourcing
Agreements and other sublicenses, samples of products and materials bearing the
Trademarks included in the Securitization IP used by Franchisees, any
manufacturer or distributor of Proprietary Products and other licensees and
sublicensees.  Nothing in this Agreement shall limit the Franchise Entities’
rights or the licensees’ obligations under the IP License Agreements or any
other agreement with respect to which the Manager is performing IP Services.

 

(ii)                              The Manager is hereby granted a non-exclusive,
royalty-free sublicensable license to use the Securitization IP solely in
connection with the performance of the Services under this Agreement.  In
connection with the Manager’s use of any Trademark included in the
Securitization IP pursuant to the foregoing license, the Manager agrees to
adhere to the quality control provisions and sublicensing provisions, with
respect to sublicenses issued hereunder, which are contained in each IP License
Agreement, as applicable to the product or service to which such Trademark
pertains, as if such provisions were incorporated by reference herein.

 

(c)                               Right to Receive Instructions.  Without
limiting the Manager’s obligations under Section 4.3(b) above, in the event that
the Manager is unable to decide between alternative courses of action, or is
unsure as to the application of any provision of this Agreement, the other
Related Documents or any Managed Documents, or any such provision is, in the
good faith judgment of the Manager, ambiguous as to its application, or is, or
appears to be, in conflict with any other applicable provision, or in the event
that this Agreement, any other Related Document or any Managed Document permits
any determination by the Manager or is silent or is incomplete as to the course
of action which the Manager is required to take with respect to a particular set
of facts, the Manager may make a Consent Request to the Control Party for
written instructions in accordance with the Indenture and the other Related
Documents and, to the extent that the Manager shall have acted or refrained from
acting in good faith in accordance with instructions, if any, received from the
Control Party with respect to such Consent Request, the Manager shall not be
liable on account of such action or inaction to any Person; provided that the
Control Party shall be under no obligation to provide any such instruction if it
is unable to decide between alternative courses of action.  Subject to the
Managing Standard, if the Manager shall not have received appropriate
instructions from the Control Party within ten days of such notice (or within
such shorter period of time as may be specified in such notice), the Manager
may, but shall be under no duty to, take or refrain from taking such action, not
inconsistent with this Agreement or the Related Documents, as the Manager shall
deem to be in the best interests of the Noteholders and the Securitization
Entities.  The Manager shall have no liability to any Secured Party or the
Controlling Class Representative for such action or inaction taken in reliance
on the preceding sentence except for the Manager’s own bad faith, negligence or
willful misconduct.

 

(d)                             Limitation on Manager’s Duties and
Responsibilities.

 

(i)                                  The Manager shall not have any duty or
obligation to manage, make any payment in respect of, register, record, sell,
reinvest, dispose of, create, perfect

 

30

--------------------------------------------------------------------------------


 

or maintain title to, or any security interest in, or otherwise deal with the
Collateral, to prepare or file any report or other document or to otherwise take
or refrain from taking any action under, or in connection with, any document
contemplated hereby to which the Manager is a party, except as expressly
provided by the terms of this Agreement or the other Related Documents and
consistent with the Managing Standard, and no implied duties or obligations
shall be read into this Agreement against the Manager.  The Manager nevertheless
agrees that it shall, at its own cost and expense, promptly take all action as
may be necessary to discharge any Liens (other than Permitted Liens) on any part
of the Managed Assets which result from valid claims against the Manager
personally whether or not related to the ownership or administration of the
Managed Assets or the transactions contemplated by the Related Documents.

 

(ii)                              Except as otherwise set forth herein and in
the other Related Documents, the Manager shall have no responsibility under this
Agreement other than to render the Services in good faith and consistent with
the Managing Standard.

 

(iii)                          The Manager shall not manage, control, use, sell,
reinvest, dispose of or otherwise deal with any part of the Collateral except in
accordance with the powers granted to, and the authority conferred upon, the
Manager pursuant to this Agreement or the other Related Documents.

 

(e)                               Limitations on the Manager’s Liabilities,
Duties and Responsibilities.  Subject to Section 2.7 and except for any loss,
liability, expense, damage, action, suit or injury arising out of, or resulting
from, (i) any breach or default by the Manager in the observance or performance
of any of its agreements contained in this Agreement or the other Related
Documents, (ii) the breach by the Manager of any representation, warranty or
covenant made by it herein or (iii) acts or omissions constituting the Manager’s
own bad faith, negligence or willful misconduct, in the performance of its
duties hereunder or under the other Related Documents or otherwise, neither the
Manager nor any of its Affiliates, managers, officers, members or employees
shall be liable to any Securitization Entity, the Noteholders or any other
Person under any circumstances, including:

 

(1)                              for any action taken or omitted to be taken by
the Manager in good faith in accordance with the instructions of the Trustee,
the Control Party or the Back-Up Manager;

 

(2)                              for any representation, warranty, covenant,
agreement or Indebtedness of any Securitization Entity under the Notes, any
other Related Documents or the Managed Documents, or for any other liability or
obligation of any Securitization Entity;

 

(3)                              for the validity or sufficiency of this
Agreement or the due execution hereof by any party hereto other than the
Manager, or the form, character, genuineness, sufficiency, value or validity of
any part of the Collateral (including the creditworthiness of any Franchisee,
lessee or other obligor thereunder), or for, or in respect of, the validity or
sufficiency of the Related Documents; and

 

31

--------------------------------------------------------------------------------


 

(4)                              for any action or inaction of the Trustee, the
Back-Up Manager or the Servicer or for the performance of, or the supervision of
the performance of, any obligation under this Agreement or any other Related
Document that is required to be performed by the Trustee, the Back-Up Manager or
the Servicer.

 

(f)                                No Financial Liability.  No provision of this
Agreement (other than Sections 2.6, 2.7, 4.3(d)(i) and 4.3(e)) shall require the
Manager to expend or risk its funds or otherwise incur any financial liability
in the performance of any of its rights or powers hereunder, if the Manager
shall have reasonable grounds for believing that repayment of such funds or
adequate indemnity against such risk or liability is not compensated by the
payment of the Weekly Management Fee and is otherwise not reasonably assured or
provided to the Manager.  Further, the Manager shall not be obligated to perform
any services not enumerated or otherwise contemplated hereunder, unless the
Manager determines that it is more likely than not that it shall be reimbursed
for all of its expenses incurred in connection with such performance.  The
Manager shall not be liable under the Notes and shall not be responsible for any
amounts required to be paid by the Securitization Entities under or pursuant to
the Indenture.

 

(g)                              Reliance.  The Manager may, reasonably and in
good faith, conclusively rely on, and shall be protected in acting or refraining
from acting when doing so, in each case in accordance with any signature,
instrument, notice, resolution, request, consent, order, certificate, report,
opinion, bond or other document or paper reasonably believed by it to be genuine
and believed by it to be signed by the proper party or parties other than its
Affiliates.  The Manager may reasonably accept a certified copy of a resolution
of the board of directors or other governing body of any corporate or other
entity other than its Affiliates as conclusive evidence that such resolution has
been duly adopted by such body and that the same is in full force and effect. 
As to any fact or matter the manner or ascertainment of which is not
specifically prescribed herein, the Manager may in good faith for all purposes
hereof reasonably rely on a certificate, signed by any Authorized Officer of the
relevant party, as to such fact or matter, and such certificate reasonably
relied upon in good faith shall constitute full protection to the Manager for
any action taken or omitted to be taken by it in good faith in reliance thereon.

 

(h)                              Consultations with Third Parties; Advice of
Counsel.  In the exercise and performance of its duties and obligations
hereunder or under any of the Related Documents, the Manager (A) may act
directly or through agents or attorneys pursuant to agreements entered into with
any of them; provided that the Manager shall remain primarily liable hereunder
for the acts or omissions of such agents or attorneys and (B) may, at the
expense of the Manager, consult with external counsel or accountants selected
and monitored by the Manager in good faith and in the absence of negligence, and
the Manager shall not be liable for anything done, suffered or omitted in good
faith by it in accordance with the advice or opinion of any such external
counsel or accountants with respect to legal or accounting matters.

 

(i)                                  Independent Contractor.  In performing its
obligations as manager hereunder the Manager acts solely as an independent
contractor of the Securitization Entities, except to the extent the Manager is
deemed to be an agent of the Securitization Entities by virtue of engaging in
franchise sales activities, as a broker, or receiving payments on behalf of the
Securitization Entities, as applicable.  Nothing in this Agreement shall, or
shall be deemed to, create or constitute any joint venture, partnership,
employment, or any other relationship

 

32

--------------------------------------------------------------------------------


 

between the Securitization Entities and the Manager other than the independent
contractor contractual relationship established hereby.  Nothing herein shall be
deemed to vest in the Manager title to any of the Securitization IP.  Except as
otherwise provided herein or in the other Related Documents, the Manager shall
not be, nor shall be deemed to be, liable for any acts or obligations of the
Securitization Entities, the Trustee, the Back-Up Manager or the Servicer
(except as set forth in Section 2.3 hereof).

 

Section 4.4                        Merger and Resignation.

 

(a)                               Preservation of Existence.  The Manager shall
not merge into any other Person or convey, transfer or lease substantially all
of its assets; provided, however, that nothing contained in this Agreement shall
be deemed to prevent (i) the merger into the Manager of another Person, (ii) the
consolidation of the Manager and another Person, (iii) the merger of the Manager
into another Person or (iv) the sale of substantially all of the property or
assets of the Manager to another Person, so long as (A) the surviving Person of
the merger or consolidation or the purchaser of the assets of the Manager shall
continue to be engaged in the same line of business as the Manager and shall
have the capacity to perform its obligations hereunder with at least the same
degree of care, skill and diligence as measured by customary practices with
which the Manager is required to perform such obligations hereunder, (B) in the
case of a merger, consolidation or sale, the surviving Person of the merger or
the purchaser of the assets of the Manager shall expressly assume the
obligations of the Manager under this Agreement and expressly agree to be bound
by all other provisions applicable to the Manager under this Agreement in a
supplement to this Agreement in form and substance reasonably satisfactory to
the Trustee and the Control Party and (C) with respect to such event, in and of
itself, the Rating Agency Condition has been satisfied.

 

(b)                              Resignation.  The Manager shall not resign from
the rights, powers, obligations and duties hereby imposed on it except upon
determination that (A) the performance of its duties hereunder is no longer
permissible under applicable law and (B) there is no reasonable action that the
Manager could take to make the performance of its duties hereunder permissible
under applicable law.  Any such determination permitting the resignation of the
Manager pursuant to clause (A) above shall be evidenced by an Opinion of Counsel
to such effect delivered to the Trustee, the Back-Up Manager and the Control
Party.  No such resignation shall become effective until a Successor Manager
shall have assumed the responsibilities and obligations of the Manager in
accordance with Section 6.1(a).  The Trustee, the Securitization Entities, the
Back-Up Manager, the Control Party, the Servicer and the Rating Agencies shall
be notified of such resignation in writing by the Manager.  From and after such
effectiveness, the Successor Manager shall be, to the extent of the assignment,
the “Manager” hereunder.  Except as provided above in this Section 4.4 the
Manager may not assign this Agreement or any of its rights, powers, duties or
obligations hereunder.

 

(c)                               Term of Manager’s Obligations.  Except as
provided in Section 4.4(a) and Section 4.4(b), the duties and obligations of the
Manager under this Agreement shall commence on the date hereof and continue
until this Agreement shall have been terminated as provided in Section 6.1(a) or
Section 8.1, and shall survive the exercise by any Securitization Entity, the
Trustee or the Control Party of any right or remedy under this Agreement (other
than the right of termination pursuant to Section 6.1(a)), or the enforcement by
any Securitization Entity, the

 

33

--------------------------------------------------------------------------------


 

Trustee, the Servicer, the Back-Up Manager, the Control Party, the Controlling
Class Representative or any Noteholder of any provision of the Indenture, the
Notes, this Agreement or the other Related Documents.

 

Section 4.5                        Notice of Certain Events.  The Manager shall
give written notice to the Trustee, the Back-Up Manager, the Servicer and the
Rating Agencies promptly upon the occurrence of any of the following events (but
in any event no later than five (5) Business Days after the Manager has Actual
Knowledge of the occurrence of such an event):  (a) the Manager, the
Securitization Entities or any Affiliate thereof shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (b) any “accumulated funding deficiency” or failure to meet
“minimum funding standard” (as defined in Section 302 of ERISA), whether or not
waived, shall exist with respect to any Plan, or any Lien in favor of the PBGC
or a Plan shall arise on the assets of either the Securitization Entities or any
Affiliate thereof, (c) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Control Party, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (d) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (e) the
Manager, the Securitization Entities or any Affiliate thereof incur, or in the
reasonable opinion of the Control Party are likely to incur, any liability in
connection with a complete or partial withdrawal from, or the Insolvency,
Reorganization or termination of, a Multiemployer Plan; (f) any other event or
condition shall occur or exist with respect to a Plan (but in each case in
clauses (a) through (f) above, only if such event or condition, together with
all other such events or conditions, if any, would reasonably be expected to
result in a Material Adverse Effect); (g) a Manager Termination Event, an Event
of Default, a Hot Back-Up Management Trigger Event, a Warm Back-Up Management
Trigger Event or Rapid Amortization Event or any event which would, with the
passage of time or giving of notice or both, would become one or more of the
same; or (h) any action, suit, investigation or proceeding pending or, to the
Actual Knowledge of the Manager, threatened against or affecting the Manager,
before or by any court, administrative agency, arbitrator or governmental body
having jurisdiction over the Manager or any of its properties either asserting
the illegality, invalidity or unenforceability of any of the Related Documents,
seeking any determination or ruling that would affect the legality, binding
effect, validity or enforceability of any of the Related Documents or that would
reasonably be expected to result in a Material Adverse Effect.

 

Section 4.6                        Capitalization.  The Manager shall have
sufficient capital to perform all of its obligations under this Agreement at all
times from the Closing Date and until the Indenture has been terminated in
accordance with the terms thereof.

 

Section 4.7                        Maintenance of Separateness.  The Manager
covenants that, except as otherwise contemplated by the Related Documents:

 

(a)                               the books and records of the Securitization
Entities shall be maintained separately from those of the Manager and each of
its Affiliates that is not a Securitization Entity;

 

34

--------------------------------------------------------------------------------


 

(b)                              the Manager shall observe (and shall cause each
of its Affiliates that is not a Securitization Entity to observe) corporate and
limited liability company formalities in its dealings with any Securitization
Entity;

 

(c)                               all financial statements of the Manager that
are consolidated to include any Securitization Entity and that are distributed
to any party shall contain detailed notes clearly stating that (i) all of such
Securitization Entity’s assets are owned by such Securitization Entity and
(ii) such Securitization Entity is a separate entity and has separate creditors;

 

(d)                             except as contemplated under Sections 2.2(d),
2.2(e), 2.2(f) and 2.2(g), of this Agreement, the Manager shall not (and shall
not permit any of its Affiliates that is not a Securitization Entity to)
commingle its funds with any funds of any Securitization Entity; provided that
the foregoing shall not prohibit the Manager or any successor to or assignee of
the Manager from holding funds of the Securitization Entities in its capacity as
Manager for such entity in a segregated account identified for such purpose;

 

(e)                               the Manager shall (and shall cause each of its
Affiliates that is not a Securitization Entity to) maintain arm’s length
relationships with each Securitization Entity, and each of the Manager and each
of its Affiliates that is not a Securitization Entity shall be compensated at
market rates for any services it renders or otherwise furnishes to any
Securitization Entity, it being understood that the Weekly Management Fee, the
Supplemental Management Fee and the Collateral Transaction Documents are
representative of such arm’s length relationship;

 

(f)                                the Manager shall not be, and shall not hold
itself out to be, liable for the debts of any Securitization Entity or the
decisions or actions in respect of the daily business and affairs of any
Securitization Entities and the Manager shall not permit any Securitization
Entities to hold the Manager out to be liable for the debts of such
Securitization Entity or the decisions or actions in respect of the daily
business and affairs of such Securitization Entity; and

 

(g)                              upon an officer or other responsible party of
the Manager obtaining Actual Knowledge that any of the foregoing provisions in
this Section 4.7 has been breached or violated in any material respect, the
Manager shall promptly notify the Trustee, the Back-Up Manager, the Control
Party and the Rating Agencies of same and shall take such actions as may be
reasonable and appropriate under the circumstances to correct and remedy such
breach or violation as soon as reasonably practicable under such circumstances.

 

ARTICLE V

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 5.1                        Representations and Warranties Made in
Respect of New Assets.

 

(a)                               New Franchise Agreements.  As of the
applicable New Asset Addition Date with respect to a New Franchise Agreement
acquired or entered into on such New Asset Addition Date, the Manager shall
represent and warrant to the Securitization Entities, the Trustee and the
Servicer that:  (i) such New Franchise Agreement does not contain terms and
conditions that are reasonably expected to result in (A) a material decrease in
the amount of Collections or

 

35

--------------------------------------------------------------------------------


 

Retained Collections constituting Franchisee Payments, taken as a whole, (B) a
material adverse change in the nature, quality or timing of Collections
constituting Franchisee Payments, taken as a whole, or (C) a material adverse
change in the types of underlying assets generating Collections constituting
Franchisee Payments, taken as a whole, in each case when compared to the amount,
nature or quality of, or types of assets generating, Collections that could have
been reasonably expected to result had such New Franchise Agreement been entered
into in accordance with the then-current Franchise Documents; (ii) such New
Franchise Agreement is genuine, and is the legal, valid and binding obligation
of the parties thereto and is enforceable against the parties thereto in
accordance with its terms (except as such enforceability may be limited by
bankruptcy or insolvency laws and by general principles of equity, regardless of
whether such enforceability shall be considered in a proceeding in equity or at
law); (iii) such New Franchise Agreement complies in all material respects with
all applicable Requirements of Law; (iv) the Franchisee related to such
agreement is not the subject of a bankruptcy proceeding; (v) royalty fees
payable pursuant to such New Franchise Agreement are payable by the related
Franchisee at least monthly; (vi) except as required by applicable Requirements
of Law, such New Franchise Agreement contains no contractual rights of set-off;
and (vii) except as required by applicable Requirements of Law, such New
Franchise Agreement is freely assignable by the applicable Securitization
Entities.

 

(b)                              New Franchisee Notes and New Equipment Leases. 
As of the applicable New Asset Addition Date with respect to a New Franchisee
Note or New Equipment Lease acquired or entered into on such New Asset Addition
Date, the Manager shall represent and warrant to the Securitization Entities,
the Trustee and the Servicer that:  (i)  such agreement is genuine, and is the
legal, valid and binding obligation of the parties thereto and is enforceable
against the parties thereto in accordance with its terms (except as such
enforceability may be limited by bankruptcy or insolvency laws and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law); (ii) such agreement complies in
all material respects with all applicable Requirements of Law; (iii) the
Franchisee related to such agreement is not the subject of a bankruptcy
proceeding; and (iv) except as required by applicable Requirements of Law, such
agreement is freely assignable by the applicable Securitization Entities.

 

(c)                               New Product Sourcing Agreements.  As of the
applicable New Asset Addition Date with respect to a New Product Sourcing
Agreement acquired or entered into on such New Asset Addition Date, the Manager
shall represent and warrant to the Securitization Entities, the Trustee and the
Servicer that:  (i)  such New Product Sourcing Agreement is genuine, and is the
legal, valid and binding obligation of the parties thereto and is enforceable
against the parties thereto in accordance with its terms (except as such
enforceability may be limited by bankruptcy or insolvency laws and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law) and (ii) such New Product
Sourcing Agreement complies in all material respects with all applicable
Requirements of Law.

 

(d)                             New Owned Real Property.  As of the applicable
New Asset Addition Date with respect to New Owned Real Property acquired on such
date, the Manager shall represent and warrant to the Securitization Entities,
the Trustee and the Servicer that:  (i)  the applicable Franchise Entity holds
fee simple title to the premises of such New Owned Real

 

36

--------------------------------------------------------------------------------


 

Property, free and clear of all Liens (other than Permitted Liens); (ii) such
New Owned Real Property is leased to a Franchisee or (in the case of the site of
a Company Restaurant) a Non-Securitization Entity; (iii) the applicable
Franchise Entity is not in material default in any respect in the performance,
observance or fulfillment of any obligations, covenants or conditions applicable
to such New Owned Real Property, the violation of which could create a reversion
of title to such New Owned Real Property to any Person; (iv) to the Manager’s
Actual Knowledge, the use of such New Owned Real Property complies in all
material respects with all applicable legal requirements, including building and
zoning ordinances and codes and the certificate of occupancy issued for such
property; (v) neither the applicable Franchise Entity nor, to the Actual
Knowledge of the Manager, any Person leasing such property from the applicable
Franchise Entity, is in material default under any lease of such property and no
condition or event exists, that, after the notice or lapse of time or both,
would constitute a material default thereunder by such Franchise Entity or, to
the Actual Knowledge of the Manager, by any other party thereto; (vi) no
condemnation or similar proceeding has been commenced nor, to the Actual
Knowledge of the Manager, is threatened with respect to all or any material
portion of such New Owned Real Property; (vii) all material certifications,
permits, licenses and approvals, including certificates of completion and
occupancy permits required for the legal use, occupancy and operation of the
Branded Restaurant on such New Owned Real Property, if such property is open for
business, have been obtained and are in full force and effect;  and (viii) the
Manager has paid, caused to be paid, or confirmed that all taxes required to be
paid by the applicable Franchise Entity in connection with the acquisition of
such New Owned Real Property have been paid in full from funds of the
Securitization Entities.

 

(e)                               New Leased Real Property.  As of the
applicable New Asset Addition Date with respect to New Franchised Restaurant
Leases (“New Leased Real Property”) acquired or entered into on such New Asset
Addition Date, the Manager shall represent and warrant to the Securitization
Entities, the Trustee and the Servicer that:  (i) if applicable, such New Leased
Real Property is sub-leased by the applicable Franchise Entity to a Franchisee
or (in the case of the site of a Company Restaurant) a Non-Securitization
Entity; (ii) if requested by the Trustee or the Control Party in writing, the
Manager will make available to the Trustee or Control Party, as applicable, full
and complete copies of the lease documents related to such New Leased Real
Property; (iii) no material default by the applicable Franchise Entity, or to
the Actual Knowledge of the Manager, by any other party, exists under any
provision of such lease, and no condition or event exists, that, after the
notice or lapse of time or both, would constitute a material default thereunder
by such Franchise Entity or, to the Actual Knowledge of the Manager, by any
other party; (iv) to Manager’s Actual Knowledge, such New Leased Real Property,
and the use thereof, complies in all material respects with all applicable legal
requirements, including building and zoning ordinances and codes and the
certificate of occupancy issued for such property; (v) neither the applicable
Franchise Entity, nor, to the Actual Knowledge of the Manager, the related
sub-lessee has committed any act or omission affording any Governmental
Authority the right of forfeiture against such property; (vi) no condemnation or
similar proceeding has been commenced nor, to the Actual Knowledge of the
Manager, is threatened with respect to all or any material portion of such New
Leased Real Property; (vii) all policies of insurance (a) required to be
maintained by the applicable Franchise Entity under such lease and (b) to the
Actual Knowledge of the Manager, required to be maintained by the Franchisee
under the related sub-lease, if applicable, are valid and in full force and
effect; and (viii) all material certifications, permits, licenses and approvals,
including certificates of completion and

 

37

--------------------------------------------------------------------------------


 

occupancy permits required for the legal use, occupancy and operation of the
Branded Restaurant on such New Leased Real Property, if such property is open
for business, have been obtained and are in full force and effect;.

 

(f)                                The Manager will not enter into any lease
included in the New Real Estate Assets after the Closing Date which (i) requires
DineEquity or its Affiliates (other than the Securitization Entities) to provide
a guaranty of any obligation of any Securitization Entity or (ii) includes any
event of default under such lease on the part of any Securitization Entity due
to a bankruptcy of DineEquity or its Affiliates (other than the Securitization
Entities) unless, in each case, such lease replaces a Contributed Franchised
Restaurant Lease containing such requirement or event of default.

 

Section 5.2                        Assets Acquired After the Closing Date.

 

(a)                               The Manager will be required to cause the
applicable Franchise Entity to enter into or acquire each of the following, to
the extent entered into or acquired after the Closing Date:  (a) all New
Franchise Agreements, New Development Agreements, New Franchisee Notes, New
Equipment Leases and New Product Sourcing Agreements, (b) all Licensee-Developed
IP and Manager-Developed IP and (c) all New Real Estate Assets.  The Manager
may, but shall not be obligated to, cause the Securitization Entities to enter
into, develop or acquire assets other than the foregoing from time to time;
provided that the entry into, development or acquisition of any material assets
that are not reasonably ancillary to the restaurant business or the foodservice
industry shall require the prior satisfaction of the Rating Agency Condition and
the prior written consent of the Control Party.  Unless otherwise agreed to in
writing by the Control Party, the entry into, development or acquisition of
assets by the Securitization Entities will be subject to all applicable
provisions of the Indenture, this Management Agreement, the IP License
Agreements and the other relevant Related Documents.

 

(b)                              Unless otherwise agreed to in writing by the
Control Party, any contribution to, or development or acquisition by, any
Franchise Entity of assets obtained after the Closing Date described in
Section 5.2(a) shall be subject to all applicable provisions of the Indenture,
this Agreement (including the applicable representations and warranties and
covenants in Articles II and V of this Agreement), the IP License Agreements and
the other Related Documents.  Any Franchise Agreement that is obtained after the
Closing Date as described in Section 5.2(a) shall be deemed to be a New
Franchise Agreement for the purposes of this Agreement.

 

Section 5.3                        Securitization IP.  All Securitization IP
shall be owned solely by the applicable Franchise Entity and shall not be
assigned, transferred or licensed out by the Franchise Entity or Franchise
Entities to any other entity other than as permitted or provided under the
Related Documents.

 

Section 5.4                        Allocated Note Amount.  The Manager will
recalculate the Allocated Note Amount attributable to each Franchise Asset and
Real Estate Asset as of each date on which the Manager or other applicable
Non-Securitization Entity is required to reacquire such assets in accordance
with the Contribution Agreement or this Agreement.  The Allocated

 

38

--------------------------------------------------------------------------------


 

Note Amount determined by the Manager in such manner shall be (i) recorded in
the books and records of the Manager and (ii) reported to the Servicer.

 

Section 5.5                        Specified Non-Securitization Debt Cap. 
Following the Closing Date, DineEquity shall not and shall not permit the other
Non-Securitization Entities to incur any additional Indebtedness for borrowed
money (“Specified Non-Securitization Debt”) if, after giving effect to such
incurrence (and any repayment of Specified Non-Securitization Debt on such
date), such incurrence would cause the aggregate outstanding principal amount of
the Specified Non-Securitization Debt of the Non-Securitization Entities as of
such date to exceed $50,000,000 (the “Specified Non-Securitization Debt Cap”);
provided that the Specified Non-Securitization Debt Cap shall not be applicable
to Specified Non-Securitization Debt that is (i) issued or incurred to refinance
the Notes in whole, (ii) in excess of the Specified Non-Securitization Debt Cap
if (a) the creditors (excluding (x) any creditor with respect to an aggregate
amount of outstanding Indebtedness less than $100,000 and (y) any Indebtedness
incurred by any Person prior to such Person becoming an Affiliate of a
Non-Securitization Entity) under and with respect to such Indebtedness execute a
non-disturbance agreement with the Trustee, as directed by the Manager and in a
form reasonably satisfactory to the Servicer and the Trustee, that acknowledges
the terms of the Securitization Transaction including the bankruptcy remote
status of the Securitization Entities and their assets and (b) after giving
pro forma effect to the incurrence of such Indebtedness (and any repayment of
existing Indebtedness and any related acquisition or other transaction occurring
prior to or substantially concurrently with the incurrence of such
indebtedness), the DineEquity Leverage Ratio is less than or equal to 6.50x,
(iii) considered Indebtedness due solely to a change in accounting rules that
takes effect subsequent to the Closing Date but that was not considered
Indebtedness prior to such date or (iv) in respect of any obligation of any
Non-Securitization Entity to reimburse the Co-Issuers for any draws under any
one or more Letters of Credit.

 

Section 5.6                        Restrictions on Liens.  The Manager shall
not, and shall not permit any of its Subsidiaries to, create, incur, assume,
permit or suffer to exist any Lien (other than Liens in favor of the Trustee for
the benefit of the Secured Parties and any Permitted Lien set forth in
clauses (a), (h) or (k) of the definition thereof) upon the Equity Interests of
any Securitization Entity.

 

ARTICLE VI

 

MANAGER TERMINATION EVENTS

 

Section 6.1                        Manager Termination Events.

 

(a)                               Manager Termination Events.  Any of the
following acts or occurrences shall constitute a “Manager Termination Event”
under this Agreement, the assertion as to the occurrence of which may be made,
and notice of which may be given, by either a Securitization Entity, the Back-Up
Manager, the Servicer or the Trustee (acting at the direction of the Control
Party):

 

(i)                                  any failure by the Manager to remit a
payment required to be deposited from a Concentration Account to the Collection
Account or any other Indenture

 

39

--------------------------------------------------------------------------------


 

Trust Account, within three (3) Business Days of the later of (a) its Actual
Knowledge of its receipt thereof and (b) the date such deposit is required to be
made pursuant to the Related Documents; provided that any inadvertent failure to
remit such a payment shall not be a breach of this clause (i) if in an amount
less than $3,000,000 and corrected within three (3) Business Days after the
Manager obtains Actual Knowledge thereof (it being understood that the Manager
will not be responsible for the failure of the Trustee to remit funds that were
received by the Trustee from or on behalf of the Manager in accordance with the
applicable Related Documents);

 

(ii)                              the DSCR as calculated as of any Quarterly
Calculation Date is less than 1.20x (for this purpose, clause (D) of the
definition of “Debt Service” shall not apply when calculating the DSCR);

 

(iii)                          any failure by the Manager to provide any
required certificate or report set forth in Sections 4.1(a), (c), (d), (e), (f),
(g) or (h) of the Base Indenture within three (3) Business Days of its due date;

 

(iv)                          a material default by the Manager in the due
performance and observance of any provision of this Agreement or any other
Related Document (other than as described above) to which it is party and the
continuation of such default for a period of 30 days after the Manager has been
notified thereof in writing by any Securitization Entity or the Control Party;
provided, however, that as long as the Manager is diligently attempting to cure
such default (so long as such default is capable of being cured), such cure
period shall be extended by an additional period as may be required to cure such
default, but in no event by more than an additional 30 days; and provided,
further, that any default related to transfer of a Defective New Asset pursuant
to the terms of this Agreement shall be deemed cured for purposes hereof upon
payment in full by the Manager of liquidated damages in an amount equal to the
Indemnification Amount to the Collection Account; provided, further, that no
Manager Termination Event shall occur unless this clause (iv) due to the breach
of any covenant relating to any New Asset set forth in Article V so long as the
Manager has complied with Sections 2.7(b) and 2.7(c) with respect to such
breach;

 

(v)                              any representation, warranty or statement of
the Manager made in this Agreement or any other Related Document or in any
certificate, report or other writing delivered pursuant thereto that is not
qualified by materiality or the definition of “Material Adverse Effect” proves
to be incorrect in any material respect, or any such representation, warranty or
statement of the Manager that is qualified by materiality or the definition of
“Material Adverse Effect” proves to be incorrect, in each case as of the time
when the same was made or deemed to have been made or as of any other date
specified in such document or agreement; provided that if any such breach is
capable of being remedied within 30 days after the Manager has obtained Actual
Knowledge of such breach or the Manager’s receipt of written notice thereof,
then a Manager Termination Event shall only occur under this clause (v) as a
result of such breach if it is not cured in all material respects by the end of
such 30-day period; provided, further, that no Manager Termination Event shall
occur under this clause (v) due to the breach of a representation

 

40

--------------------------------------------------------------------------------


 

or warranty relating to any New Asset set forth in Article V so long as the
Manager has complied with Sections 2.7(b) and 2.7(c) with respect to such
breach;

 

(vi)                          an Event of Bankruptcy with respect to the Manager
shall have occurred;

 

(vii)                      any final, non-appealable order, judgment or decree
is entered in any proceedings against the Manager by a court of competent
jurisdiction decreeing the dissolution of the Manager and such order, judgment
or decree remains unstayed and in effect for more than ten (10) days;

 

(viii)                  a final non-appealable judgment for an amount in excess
of $35,000,000 (exclusive of any portion thereof which is insured) is rendered
against the Manager by a court of competent jurisdiction and is not discharged
or stayed within 30 days of the date when due;

 

(ix)                          an acceleration of more than $35,000,000 of the
Indebtedness of the Manager which Indebtedness has not been discharged or which
acceleration has not been rescinded and annulled;

 

(x)                              this Agreement or a material portion thereof
ceases to be in full force and effect or enforceable in accordance with its
terms (other than in accordance with the express termination provisions hereof)
or the Manager asserts as much in writing;

 

(xi)                          a failure by the Manager or any direct or indirect
subsidiary of the Manager (other than the Securitization Entities) to comply
with the DineEquity Specified Non-Securitization Debt Cap, and such failure has
continued for a period of 45 days after the Manager has been notified in writing
by any Securitization Entity, the Control Party, the Back-Up Manager or the
Trustee, or otherwise has obtained Actual Knowledge of such non-compliance; or

 

(xii)                      the occurrence of a Change in Management following
the occurrence of a Change of Control.

 

If a Manager Termination Event has occurred and is continuing, the Control Party
(acting at the direction of the Controlling Class Representative) may direct the
Trustee in writing to terminate the Manager in its capacity as such by the
delivery of a termination notice (a “Termination Notice”) to the Manager (with a
copy to each of the Securitization Entities, the Back-Up Manager and the Rating
Agencies); provided that the delivery of a Termination Notice shall not be
required in the circumstances set forth in clause (vi) or (vii) above.  If the
Trustee, acting at the direction of the Control Party (acting at the direction
of the Controlling Class Representative), delivers a Termination Notice to the
Manager pursuant to this Agreement (or automatically upon the occurrence of any
Manager Termination Event relating to the Manager Termination Events described
in clause (vi) or (vii) above), all rights, powers, duties, obligations and
responsibilities of the Manager under this Agreement and the other Related
Documents (other than with respect to the payment of Indemnification Amounts),
including with respect to the Accounts or otherwise, will vest in and be assumed
by the Successor Manager appointed by

 

41

--------------------------------------------------------------------------------


 

the Control Party (acting at the direction of the Controlling
Class Representative).  If no Successor Manager has been appointed by the
Control Party (acting at the direction of the Controlling Class Representative),
the Back-Up Manager will serve as the Successor Manager and will work with the
Servicer to implement the Transition Plan until a Successor Manager (other than
the Back-Up Manager) has been appointed by the Control Party (acting at the
direction of the Controlling Class Representative).

 

(b)                              From and during the continuation of a Manager
Termination Event, each Securitization Entity and the Trustee (acting at the
direction of the Control Party) are hereby irrevocably authorized and empowered
to execute and deliver, on behalf of the Manager, as attorney-in-fact or
otherwise, all documents and other instruments (including any notices to
Franchisees deemed necessary or advisable by the applicable Securitization
Entity or the Control Party), and to do or accomplish all other acts or take
other measures necessary or appropriate, to effect such vesting and assumption.

 

Section 6.2                        Manager Termination Event Remedies.  If the
Trustee, acting at the written direction of the Control Party (acting at the
direction of the Controlling Class Representative), delivers a Termination
Notice to the Manager pursuant to Section 6.1(a) (or automatically upon the
occurrence of any Manager Termination Event described in clauses (vi) or
(vii) of Section 6.1(a)), all rights, powers, duties, obligations and
responsibilities of the Manager under this Agreement (other than with respect to
the obligation to pay any Indemnification Amounts) and the other Related
Documents, including with respect to the Managed Assets, the Indenture Trust
Accounts, the Management Accounts, the Advertising Fund Accounts or otherwise
shall vest in and be assumed by the Successor Manager.

 

Section 6.3                        Manager’s Transitional Role.

 

(a)                               Disentanglement.  Following the delivery of a
Termination Notice to the Manager pursuant to Section 6.1(a) or Section 6.2
above or notice of resignation of the Manager pursuant to Section 4.4(b), the
Manager shall cooperate with the Back-Up Manager and the Control Party in
connection with the implementation of the Transition Plan and the complete
transition to a Successor Manager, without interruption or adverse impact on the
provision of Services (the “Disentanglement”).  The Manager shall cooperate
fully with the Successor Manager and otherwise promptly take all actions
required to assist in effecting a complete Disentanglement and shall follow any
directions that may be provided by the Back-Up Manager and the Control Party. 
The Manager shall provide all information and assistance regarding the
terminated Services required for Disentanglement, including data conversion and
migration, interface specifications, and related professional services. All
services relating to Disentanglement, including all reasonable training for
personnel of the Back-Up Manager, the Successor Manager or the Successor
Manager’s designated alternate service provider in the performance of the
Services, will be deemed a part of the Services to be performed by the Manager. 
The Manager will be entitled to reimbursement of its actual costs for the
provision of any Disentanglement services.

 

(b)                              Fees and Charges for the Disentanglement
Services.  Upon the Successor Manager’s assumption of the obligation to perform
all Services hereunder, the Manager shall be entitled to reimbursement of its
actual costs for the provision of any Disentanglement Services.

 

42

--------------------------------------------------------------------------------


 

(c)                               Duration of Obligations.  The Manager’s
obligation to provide Disentanglement Services will continue during the period
commencing on the date that a Termination Notice is delivered and ending on the
date on which the Successor Manager or the re-engaged Manager assumes all of the
obligations of the Manager hereunder (the “Disentanglement Period”).

 

(d)                             Sub-managing Arrangements; Authorizations.

 

(i)                                  With respect to each Sub-managing
Arrangement and unless the Control Party elects to terminate such Sub-managing
Arrangement in accordance with Section 2.10, the Manager shall:

 

(x)                              assign to the Successor Manager (or such
Successor Manager’s designated alternate service provider) all of the Manager’s
rights under such Sub-managing Arrangement to which it is party used by the
Manager in performance of the transitioned Services; and

 

(y)                              procure any third party authorizations
necessary to grant the Successor Manager (or such Successor Manager’s designated
alternate service provider) the use and benefit of such Sub-managing Arrangement
to which it is party (used by the Manager in performing the transitioned
Services), pending their assignment to the Successor Manager under this
Agreement.

 

(ii)                              If the Control Party elects to terminate such
Sub-managing Arrangement in accordance with Section 2.10, the Manager shall take
all reasonable actions necessary or reasonably requested by the Control Party to
accomplish a complete transition of the Services performed by such Sub-manager
to the Successor Manager, or to any alternate service provider designated by the
Control Party, without interruption or adverse impact on the provision of
Services.

 

Section 6.4                        Intellectual Property.  Within thirty
(30) days of termination of this Agreement for any reason, the Manager shall
deliver and surrender up to the Franchise Entities (with a copy to the Successor
Manager and the Servicer) any and all products, materials, or other physical
objects containing the Trademarks included in the Securitization IP or
Confidential Information of the Franchise Entities and any copies of copyrighted
works included in the Securitization IP in the Manager’s possession or control,
and shall terminate all use of all Securitization IP, including Trade Secrets;
provided that (for the avoidance of doubt) any rights granted to DineEquity and
the other Non-Securitization Entities as licensees pursuant to the DineEquity IP
Licenses and the Company Restaurant Licenses shall continue pursuant to the
terms thereof notwithstanding the termination of this Agreement and/or
DineEquity’s role as Manager.

 

Section 6.5                        Third Party Intellectual Property.  The
Manager shall assist and fully cooperate with the Successor Manager or its
designated alternate service provider in obtaining any necessary licenses or
consents to use any third party Intellectual Property then

 

43

--------------------------------------------------------------------------------


 

being used by the Manager or any Sub-manager.  The Manager shall assign any such
license or sublicense directly to the Successor Manager or its designated
alternate service provider to the extent the Manager has the rights to assign
such agreements to the Successor Manager without incurring any additional cost.

 

Section 6.6                        No Effect on Other Parties.  Upon any
termination of the rights and powers of the Manager from time to time pursuant
to Section 6.1 or upon any appointment of a Successor Manager, all the rights,
powers, duties, obligations, and responsibilities of the Securitization Entities
or the Trustee under this Agreement, the Indenture and the other Related
Documents shall remain unaffected by such termination or appointment and shall
remain in full force and effect thereafter, except as otherwise expressly
provided in this Agreement or in the Indenture.

 

Section 6.7                        Rights Cumulative.  All rights and remedies
from time to time conferred upon or reserved to the Securitization Entities, the
Trustee, the Servicer, the Control Party, the Back-Up Manager and the
Noteholders or to any or all of the foregoing are cumulative, and none is
intended to be exclusive of another or any other right or remedy which they may
have at law or in equity.  Except as otherwise expressly provided herein, no
delay or omission in insisting upon the strict observance or performance of any
provision of this Agreement, or in exercising any right or remedy, shall be
construed as a waiver or relinquishment of such provision, nor shall it impair
such right or remedy.  Every such right and remedy may be exercised from time to
time and as often as deemed expedient.

 

ARTICLE VII

 

CONFIDENTIALITY

 

Section 7.1                        Confidentiality.

 

(a)                               Each of the parties hereto acknowledges that
during the Term of this Agreement such party (the “Recipient”) may receive
Confidential Information from another party hereto (the “Discloser”).  Each such
party (except for the Trustee, whose confidentiality obligations shall be
governed in accordance with the Indenture) agrees to maintain the Confidential
Information of the other party in the strictest of confidence and shall not,
except as otherwise contemplated herein, at any time, use, disseminate or
disclose any Confidential Information to any Person other than (i) its officers,
directors, managers, employees, agents, advisors or representatives (including
legal counsel and accountants) or (ii) in the case of the Manager and the
Securitization Entities, Franchisees and prospective Franchisees, suppliers or
other service providers under written confidentiality agreements that contain
provisions at least as protective as those set forth in this Agreement.  The
Recipient shall be liable for any breach of this Section 7.1 by any of its
officers, directors, managers, employees, agents, advisors, representatives,
Franchisees and prospective Franchisees, suppliers or other services providers
and shall immediately notify Discloser in the event of any loss or disclosure of
any Confidential Information of the Discloser.  Upon termination of this
Agreement, Recipient shall return to the Discloser, or at Discloser’s request,
destroy, all documents and records in its possession containing the Confidential
Information of the Discloser.  Confidential Information shall not include
information that:  (A) is already known to Recipient without restriction on use
or

 

44

--------------------------------------------------------------------------------


 

disclosure prior to receipt of such information from the Discloser; (B) is or
becomes part of the public domain other than by breach of this Agreement by, or
other wrongful act of, the Recipient; (C) is developed by the Recipient
independently of and without reference to any Confidential Information of the
Discloser; (D) is received by the Recipient from a third party who is not under
any obligation to maintain the confidentiality of such information; or (E) is
required to be disclosed by applicable law, statute, rule, regulation, subpoena,
court order or legal process; provided that the Recipient shall promptly inform
the Discloser of any such requirement and cooperate with any attempt by the
Discloser to obtain a protective order or other similar treatment.  It shall be
the obligation of Recipient to prove that such an exception to the definition of
Confidential Information exists.

 

(b)                              Notwithstanding anything to the contrary
contained in Section 7.1(a), the Parties may use, disseminate or disclose
Confidential Information (other than Trade Secrets) to any Person in connection
with the enforcement of rights of the Trustee or the Noteholders under the
Indenture or the Related Documents; provided, however, that prior to disclosing
any such Confidential Information:

 

(i)                                  to any such Person other than in connection
with any judicial or regulatory proceeding, such Person shall agree in writing
to maintain such Confidential Information in a manner at least as protective of
the Confidential Information as the terms of Section 7.1(a) and Recipient shall
provide Discloser with the written opinion of counsel that such disclosure
contains Confidential Information only to the extent necessary to facilitate the
enforcement of such rights of the Trustee or the Noteholders; or

 

(ii)                              to any such Person or entity in connection
with any judicial or regulatory proceeding, Recipient will (x) promptly notify
Discloser of each such requirement and identify the documents so required
thereby so that Discloser may seek an appropriate protective order or similar
treatment and/or waive compliance with the provisions of this Agreement; (y) use
reasonable efforts to assist Discloser in obtaining such protective order or
other similar treatment protecting such Confidential Informational prior to any
such disclosure; and (z) consult with Discloser on the advisability of taking
legally available steps to resist or narrow the scope of such requirement.  If,
in the absence of such a protective order or similar treatment, the Recipient is
nonetheless required by law to disclose any part of Discloser’s Confidential
Information, then the Recipient may disclose such Confidential Information
without liability under this Agreement, except that the Recipient will furnish
only that portion of the Confidential Information which is legally required.

 

ARTICLE VIII

 

MISCELLANEOUS PROVISIONS

 

Section 8.1                        Termination of Agreement.  The respective
duties and obligations of the Manager and the Securitization Entities created by
this Agreement shall commence on the date hereof and shall, unless earlier
terminated pursuant to Section 6.1(a), terminate upon the satisfaction and
discharge of the Indenture pursuant to Section 12.1 of the Base Indenture (the
“Term”).  Upon termination of this Agreement pursuant to this Section 8.1, the
Manager shall

 

45

--------------------------------------------------------------------------------


 

pay over to the applicable Securitization Entity or any other Person entitled
thereto all proceeds of the Managed Assets held by the Manager.

 

Section 8.2                        Survival.  The provisions of Section 2.1(c),
Section 2.7, Section 2.8, Section 5.1, Article VI or Article VII and this
Section 8.2, Section 8.4, Section 8.5 and Section 8.9 shall survive termination
of this Agreement.

 

Section 8.3                        Amendment.  (a)  This Agreement may only be
amended from time to time in writing, upon the written consent of the Trustee
(acting at the direction of the Control Party), the Securitization Entities, the
Manager, the Back-up Manager and the Control Party; provided that no consent of
the Trustee or the Control Party shall be required in connection with any
amendment to accomplish any of the following:

 

(i)                                  to correct or amplify the description of
any required activities of the Manager;

 

(ii)                              to add to the duties or covenants of the
Manager for the benefit of any Noteholders or any other Secured Parties, or to
add provisions to this Agreement so long as such action does not modify the
Managing Standard, adversely affect the enforceability of the Securitization IP,
or materially adversely affect the interests of the Noteholders;

 

(iii)                          to correct any manifest error or to cure any
ambiguity, defect or provision that may be inconsistent with the terms of the
Base Indenture or any other Related Document, or to correct or supplement any
provision herein that may be inconsistent with the terms of the Base Indenture
or any offering memorandum;

 

(iv)                          to evidence the succession of another Person to
any party to this Agreement;

 

(v)                              to comply with Requirements of Law; or

 

(vi)                          to take any action necessary and appropriate to
facilitate the origination of new Managed Documents, the acquisition and
management of Real Estate Assets, or the management and preservation of the
Managed Documents, in each case, in accordance with the Managing Standard.

 

(b)                              Promptly after the execution of any such
amendment, the Manager shall send to the Trustee, the Servicer, the Back-Up
Manager and each Rating Agency a conformed copy of such amendment, but the
failure to do so shall not impair or affect its validity.

 

(c)                               Any such amendment or modification effected
contrary to the provisions of this Section 8.3 shall be null and void.

 

Section 8.4                        Governing Law.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO CHOICE OF LAW RULES (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

46

--------------------------------------------------------------------------------


 

Section 8.5                        Notices.  All notices, requests or other
communications desired or required to be given under this Agreement shall be in
writing and shall be sent by (a) certified or registered mail, return receipt
requested, postage prepaid, (b) national prepaid overnight delivery service,
(c) telecopy or other facsimile transmission (following with hard copies to be
sent by national prepaid overnight delivery service) or (d) personal delivery
with receipt acknowledged in writing, to the address set forth in Section 14.1
of the Base Indenture.  If the Indenture or this Agreement permits reports to be
posted to a password-protected website, such reports shall be deemed delivered
when posted on such website.  Any party hereto may change its address for
notices hereunder by giving notice of such change to the other parties hereto,
with a copy to the Control Party.  Any change of address of a Noteholder shown
on a Note Register shall, after the date of such change, be effective to change
the address for such Noteholder hereunder.  All notices and demands to any
Person hereunder shall be deemed to have been given either at the time of the
delivery thereof at the address of such Person for notices hereunder, or on the
third day after the mailing thereof to such address, as the case may be.

 

Section 8.6                        Acknowledgement.  Without limiting the
foregoing, the Manager hereby acknowledges that, on the date hereof, the
Securitization Entities will pledge to the Trustee under the Indenture and the
Guarantee and Collateral Agreement, as applicable, all of such Securitization
Entities’ right and title to, and interest in, this Agreement and the
Collateral, and such pledge includes all of such Securitization Entities’
rights, remedies, powers and privileges, and all claims of such Securitization
Entities’ against the Manager, under or with respect to this Agreement (whether
arising pursuant to the terms of this Agreement or otherwise available at law or
in equity), including (i) the rights of such Securitization Entities and the
obligations of the Manager hereunder and (ii) the right, at any time, to give or
withhold consents, requests, notices, directions, approvals, demands, extensions
or waivers under or with respect to this Agreement or the obligations in respect
of the Manager hereunder to the same extent as such Securitization Entities may
do.  The Manager hereby consents to such pledges described above, acknowledges
and agrees that (x) the Control Party shall be third-party beneficiaries of the
rights of such Securitization Entities arising hereunder and (y) the Trustee and
the Control Party may, to the extent provided in the Indenture and the Guarantee
and Collateral Agreement, enforce the provisions of this Agreement, exercise the
rights of such Securitization Entities and enforce the obligations of the
Manager hereunder without the consent of such Securitization Entities.

 

Section 8.7                        Severability of Provisions.  If one or more
of the provisions of this Agreement shall be for any reason whatever held
invalid or unenforceable, such provisions shall be deemed severable from the
remaining covenants, agreements and provisions of this Agreement and such
invalidity or unenforceability shall in no way affect the validity or
enforceability of such remaining provisions, or the rights of any parties
hereto.  To the extent permitted by law, the parties hereto waive any provision
of law that renders any provision of this Agreement invalid or unenforceable in
any respect.

 

Section 8.8                        Delivery Dates.  If the due date of any
notice, certificate or report required to be delivered by the Manager hereunder
falls on a day that is not a Business Day, the due date for such notice,
certificate or report shall be automatically extended to the next succeeding day
that is a Business Day.

 

47

--------------------------------------------------------------------------------


 

Section 8.9                        Limited Recourse.  The obligations of the
Securitization Entities under this Agreement are solely the limited liability
company obligations of the Securitization Entities.  The Manager agrees that the
Securitization Entities shall be liable for any claims that it may have against
the Securitization Entities only to the extent that funds or assets are
available to pay such claims pursuant to the Indenture and that, to the extent
that any such claims remain unpaid after the application of such funds and
assets in accordance with the Indenture, such claims shall be extinguished.

 

Section 8.10                Binding Effect; Assignment; Third Party
Beneficiaries.  The provisions of this Agreement shall be binding upon and inure
to the benefit of the respective successors and assigns of the parties hereto. 
Any assignment of this Agreement without the written consent of the Control
Party shall be null and void.  Each of the Back-Up Manager and the Servicer (in
its capacities as Control Party and Servicer) is an intended third party
beneficiary of this Agreement and may enforce the Agreement as though a party
hereto.

 

Section 8.11                Article and Section Headings.  The Article and
Section headings herein are for convenience of reference only, and shall not
limit or otherwise affect the meaning hereof.

 

Section 8.12                Concerning the Trustee.  In acting under this
Agreement, the Trustee shall be afforded the rights, privileges, protections,
immunities and indemnities set forth in the Indenture as if fully set forth
herein.

 

Section 8.13                Counterparts.  This Agreement may be executed by the
parties hereto in several counterparts (including by facsimile or other
electronic means of communication), each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
but one and the same agreement.

 

Section 8.14                Entire Agreement.  This Agreement, together with the
Indenture and the other Related Documents and the Managed Documents constitute
the entire agreement and understanding among the parties with respect to the
subject matter hereof.  Any previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement, the Indenture, the
other Related Documents and the Managed Documents.

 

Section 8.15                Waiver of Jury Trial; Jurisdiction; Consent to
Service of Process.

 

(a)                               The parties hereto each hereby waives any
right to have a jury participate in resolving any dispute, whether in contract,
tort or otherwise, arising out of, connected with, relating to or incidental to
the transactions contemplated by this Agreement.

 

(b)                              The parties hereto each hereby irrevocably
submits (to the fullest extent permitted by applicable law) to the non-exclusive
jurisdiction of any New York state or federal court sitting in the borough of
Manhattan, New York City, State of New York, over any action or proceeding
arising out of or relating to this Agreement or any related documents, and the
parties hereto hereby irrevocably agree that all claims in respect of such
action or proceeding shall be heard and determined in such New York state or
federal court.  The parties hereto each hereby irrevocably waive, to the fullest
extent permitted by applicable law, any objection each may now

 

48

--------------------------------------------------------------------------------


 

or hereafter have, to remove any such action or proceeding, once commenced, to
another court on the grounds of forum non conveniens or otherwise.

 

(c)                               Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 8.5.  Nothing in this Agreement shall affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

Section 8.16                Joinder of New Franchise Entities.

 

In the event any Co-Issuer shall form an Additional Franchise Entity pursuant to
Section 8.24 of the Base Indenture, such Additional Franchise Entity shall
execute and deliver to the Manager and the Trustee (i) a Joinder Agreement
substantially in the form of Exhibit B and (ii)  Power of Attorney(s) in the
form of Exhibit A-1 (in the case of any Additional IP Holder) and Exhibit A-2
(in the case of each New Franchise Entity), and such New Franchise Entity shall
thereafter for all purposes be a party hereto and have the same rights, benefits
and obligations as a Franchise Entity party hereto on the Closing Date.

 

[The remainder of this page is intentionally left blank.]

 

49

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

DINEEQUITY, INC., as Manager

 

 

 

 

 

By:

/s/ Thomas W. Emrey

 

 

Name: Thomas W. Emrey

 

 

Title: Chief Financial Officer

 

 

 

 

 

IHOP FUNDING LLC, as Co-Issuer

 

 

 

 

 

 

 

By:

/s/ Thomas W. Emrey

 

 

Name: Thomas W. Emrey

 

 

Title: Chief Financial Officer

 

 

 

 

 

APPLEBEE’S FUNDING LLC, as Co-Issuer

 

 

 

 

 

 

 

By:

/s/ Thomas W. Emrey

 

 

Name: Thomas W. Emrey

 

 

Title: Chief Financial Officer

 

 

 

 

 

IHOP SPV GUARANTOR LLC, as a Securitization

 

Entity

 

 

 

 

 

 

 

By:

/s/ Thomas W. Emrey

 

 

Name: Thomas W. Emrey

 

 

Title: Chief Financial Officer

 

Signature Page to
Management Agreement

 

--------------------------------------------------------------------------------


 

 

APPLEBEE’S SPV GUARANTOR LLC, as a

 

Securitization Entity

 

 

 

 

 

 

 

By:

/s/ Thomas W. Emrey

 

 

Name: Thomas W. Emrey

 

 

Title: Chief Financial Officer

 

 

 

 

 

IHOP RESTAURANTS LLC, as a Securitization

 

Entity

 

 

 

 

 

 

 

By:

/s/ Thomas W. Emrey

 

 

Name: Thomas W. Emrey

 

 

Title: Chief Financial Officer

 

 

 

 

 

IHOP FRANCHISOR LLC, as a Securitization

 

Entity

 

 

 

 

 

 

 

By:

/s/ Thomas W. Emrey

 

 

Name: Thomas W. Emrey

 

 

Title: Chief Financial Officer

 

 

 

 

 

IHOP PROPERTY LLC, as a Securitization Entity

 

 

 

 

 

 

 

By:

/s/ Thomas W. Emrey

 

 

Name: Thomas W. Emrey

 

 

Title: Chief Financial Officer

 

Signature Page to
Management Agreement

 

--------------------------------------------------------------------------------


 

 

IHOP LEASING LLC, as a Securitization Entity

 

 

 

 

 

 

 

By:

/s/ Thomas W. Emrey

 

 

Name: Thomas W. Emrey

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

APPLEBEE’S RESTAURANTS LLC, as a

 

Securitization Entity

 

 

 

 

 

 

 

By:

/s/ Thomas W. Emrey

 

 

Name: Thomas W. Emrey

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

APPLEBEE’S FRANCHISOR LLC, as a

 

Securitization Entity

 

 

 

 

 

 

 

By:

/s/ Thomas W. Emrey

 

 

Name: Thomas W. Emrey

 

 

Title: Chief Financial Officer

 

 

 

 

 

INTERNATIONAL HOUSE OF PANCAKES,
LLC, as a Sub-manager, solely for purposes of
Section 2.10

 

 

 

 

 

 

 

By:

/s/ Thomas W. Emrey

 

 

Name: Thomas W. Emrey

 

 

Title: Chief Financial Officer

 

Signature Page to
Management Agreement

 

--------------------------------------------------------------------------------


 

 

APPLEBEE’S SERVICES INC., as a Sub-manager,

 

solely for purposes of Section 2.10

 

 

 

 

 

 

 

By:

/s/ Thomas W. Emrey

 

 

Name: Thomas W. Emrey

 

 

Title: Chief Financial Officer

 

 

 

 

 

CITIBANK, N.A., not in its individual capacity, but
solely as Trustee

 

 

 

 

 

 

 

By:

/s/ Jacqueline Suarez

 

 

Name: Jacqueline Suarez

 

 

Title: Vice President

 

Signature Page to
Management Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

POWER OF ATTORNEY OF IP HOLDERS

 

KNOW ALL PERSONS BY THESE PRESENTS, that in connection with the Management
Agreement, dated as of the Closing Date (as amended, restated, supplemented or
otherwise modified from time to time, the “Management Agreement”; all
capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Management Agreement), among IHOP Funding LLC, a Delaware
limited liability company, and Applebee’s Funding LLC, a Delaware limited
liability company (the “Co-Issuers”), IHOP Holdco Guarantor LLC, a Delaware
limited liability company, Applebee’s Holdco Guarantor LLC, a Delaware limited
liability company, IHOP Restaurants LLC, a Delaware limited liability
company, IHOP Franchisor LLC, a Delaware limited liability company, IHOP
Property LLC, a Delaware limited liability company, IHOP Leasing LLC, a Delaware
limited liability company, Applebee’s Restaurants LLC, a Delaware limited
liability company, Applebee’s Franchisor LLC, a Delaware limited liability
company, and the other Franchise Entities party thereto from time to time
(collectively, the “Securitization Entities”), DineEquity, Inc., and Citibank,
N.A., as Trustee, the undersigned Franchise Entities hereby appoint
DineEquity, Inc. (the “Manager”) and any and all officers thereof as its true
and lawful attorney in fact, with full power of substitution, in connection with
the IP Services described below being performed with respect to the
Securitization IP, with full irrevocable power and authority in the place of the
applicable Franchise Entity that is the owner thereof and in the name of the
applicable Franchise Entity or in its own name as agent of such Franchise
Entity, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
foregoing, subject to the Management Agreement, including, without limitation,
the full power to perform:

 

(a)                               searching, screening and clearing
After-Acquired Securitization IP to assess patentability, registrability and the
risk of potential infringement;

 

(b)                              filing, prosecuting and maintaining
applications and registrations for the Securitization IP in the applicable
Franchise Entity’s name in the United States, including timely filing of
evidence of use, applications for renewal and affidavits of use and/or
incontestability, timely paying of all registration and maintenance fees,
responding to third-party oppositions of applications or challenges to
registrations, and responding to any office actions, reexaminations,
interferences, inter partes reviews, post grant reviews, or other office or
examiner requests, reviews or requirements;

 

(c)                               monitoring third-party use and registration of
Trademarks and taking actions the Manager deems appropriate to oppose or contest
the use and any application or registration for Trademarks that could reasonably
be expected to infringe, dilute or otherwise violate the Securitization IP or
the applicable Franchise Entity’s rights therein;

 

(d)                             confirming each Franchise Entity’s legal title
in and to any or all of the Securitization IP, including obtaining written
assignments of Securitization IP to the applicable Franchise Entity and
recording transfers of title in the appropriate intellectual property registry
in the United States;

 

A-1-1

--------------------------------------------------------------------------------


 

(e)                               with respect to each Franchise Entity’s rights
and obligations under the IP License Agreements and any Related Documents,
monitoring the licensee’s use of each licensed Trademark and the quality of its
goods and services offered in connection with such Trademarks, rendering any
approvals (or disapprovals) that are required under the applicable license
agreement(s), and employing reasonable means to ensure that any use of any such
Trademarks by any such licensee satisfies the quality control standards and
usage provisions of the applicable license agreement;

 

(f)                                protecting, policing, and, in the event that
the Manager becomes aware of any unlicensed copying, imitation, infringement,
dilution, misappropriation, unauthorized use or other violation of the
Securitization IP, or any portion thereof, enforcing such Securitization IP,
including, (i) preparing and responding to cease-and-desist, demand and notice
letters, and requests for a license; and (ii) commencing, prosecuting and/or
resolving claims or suits involving imitation, infringement, dilution,
misappropriation, the unauthorized use or other violation of the Securitization
IP, and seeking monetary and equitable remedies as the Manager deems appropriate
in connection therewith; provided that each Franchise Entity shall, and agrees
to, join as a party to any such suits to the extent necessary to maintain
standing;

 

(g)                              performing such functions and duties, and
preparing and filing such documents, as are required under the Indenture or any
other Related Document to be performed, prepared and/or filed by the applicable
Franchise Entity, including (i) executing and recording such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or such other instruments as the Co-Issuers or the Control
Party may, from time to time, reasonably request (consistent with the
obligations of the Franchise Entities to perfect the Trustee’s lien only in the
United States) in connection with the security interests in the Securitization
IP granted by each Franchise Entity to the Trustee under the Indenture and
(ii) preparing, executing and delivering grants of security interests or any
similar instruments as the Co-Issuers or the Control Party may, from time to
time, reasonably request (consistent with the obligations of the Franchise
Entities to perfect the Trustee’s lien only in the United States) that are
intended to evidence such security interests in the Securitization IP and
recording such grants or other instruments with the relevant Governmental
Authority including the PTO and the United States Copyright Office;

 

(h)                              taking such actions as any licensee under an IP
License Agreement may request that are required by the terms, provisions and
purposes of such IP License Agreement (or by any other agreements pursuant to
which the applicable Franchise Entity licenses the use of any Securitization IP)
to be taken by the applicable Franchise Entity, and preparing (or causing to be
prepared) for execution by each Franchise Entity all documents, certificates and
other filings as each Franchise Entity shall be required to prepare and/or file
under the terms of such IP License Agreements (or such other agreements);

 

(i)                                  paying or causing to be paid or discharged,
from funds of the Securitization Entities, any and all taxes, charges and
assessments that may be levied,

 

A-1-2

--------------------------------------------------------------------------------


 

assessed or imposed upon any of the Securitization IP or contesting the same in
good faith;

 

(j)                                  obtaining licenses of third-party
Intellectual Property for use and sublicense in connection with the Contributed
Franchised Restaurant Business and the other assets of the Securitization
Entities;

 

(k)                              sublicensing the Securitization IP to
suppliers, manufacturers, advertisers and other service providers in connection
with the provision of products and services for use in the Contributed
Franchised Restaurant Business; and

 

(l)                                  with respect to Trade Secrets and other
confidential information of each Franchise Entity, taking all reasonable
measures to maintain confidentiality and to prevent non-confidential
disclosures.

 

THIS POWER OF ATTORNEY IS GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO POWERS OF ATTORNEY MADE AND TO BE EXERCISED WHOLLY WITHIN SUCH
STATE.

 

Dated:  [                   ], 2014

 

 

 

 

IHOP RESTAURANTS LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

APPLEBEE’S RESTAURANTS LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1-3

--------------------------------------------------------------------------------


 

STATE OF
[                    ]                                                                  
)
                                                                                                                                                                                                                                          
)                                                ss.:
COUNTY OF [                    ]                                               
)

 

On the [·] day of [            ], 2014, before me the undersigned, personally
appeared                       , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

 

 

 

Notary Public

 

A-1-4

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

POWER OF ATTORNEY OF THE SECURITIZATION ENTITIES

 

KNOW ALL PERSONS BY THESE PRESENTS, that in connection with the Management
Agreement, dated as of the Closing Date (as amended, restated, supplemented or
otherwise modified from time to time, the “Management Agreement”; all
capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Management Agreement), among IHOP Funding LLC, a Delaware
limited liability company, and Applebee’s Funding LLC, a Delaware limited
liability company (the “Co-Issuers”), IHOP Holdco Guarantor LLC, a Delaware
limited liability company, Applebee’s Holdco Guarantor LLC, a Delaware limited
liability company, IHOP Restaurants LLC, a Delaware limited liability
company, IHOP Franchisor LLC, a Delaware limited liability company, IHOP
Property LLC, a Delaware limited liability company, IHOP Leasing LLC, a Delaware
limited liability company, Applebee’s Restaurants LLC, a Delaware limited
liability company, Applebee’s Franchisor LLC, a Delaware limited liability
company, and the other Franchise Entities party thereto from time to time
(collectively, the “Securitization Entities”), DineEquity, Inc., and Citibank,
N.A., as Trustee, each of the Securitization Entities hereby appoints
DineEquity, Inc. (the “Manager”) and any and all officers thereof as its true
and lawful attorney in fact, with full power of substitution, in connection with
the Services (as defined in the Management Agreement) being performed with
respect to the Managed Assets, with full irrevocable power and authority in the
place of each Securitization Entity and in the name of each Securitization
Entity or in its own name as agent of each Securitization Entity, to take any
and all appropriate action and to execute any and all documents and instruments
that may be necessary or desirable to accomplish the foregoing, subject to the
Management Agreement, including, without limitation, the full power to:

 

(a)                               perform such functions and duties, and prepare
and file such documents, as are required under the Indenture and the other
Related Documents to be performed, prepared and/or filed by the Securitization
Entities, including:  (i) recording such financing statements (including
continuation statements) or amendments thereof or supplements thereto or other
instruments as the Trustee and the Securitization Entities may from time to time
reasonably request in order to perfect and maintain the Lien in the Collateral
granted by the Securitization Entities to the Trustee under the Related
Documents in accordance with the UCC; and (ii) executing grants of security
interests or any similar instruments required under the Related Documents to
evidence such Lien in the Collateral; and

 

(b)                              take such actions on behalf of each
Securitization Entity as such Securitization Entity or Manager may reasonably
request that are expressly required by the terms, provisions and purposes of the
Management Agreement; or cause the preparation by other appropriate Persons, of
all documents, certificates and other filings as each Securitization Entity
shall be required to prepare and/or file under the terms of the Related
Documents.

 

This power of attorney is coupled with an interest.  Capitalized terms used
herein, and not defined herein shall have the meanings applicable to such terms
in the Management Agreement.

 

A-2-1

--------------------------------------------------------------------------------


 

THIS POWER OF ATTORNEY IS GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO POWERS OF ATTORNEY MADE AND TO BE EXERCISED WHOLLY WITHIN SUCH
STATE.

 

Dated:    [                    ], 2014

 

 

IHOP FUNDING LLC, as Co-Issuer

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

 

 

 

 

APPLEBEE’S FUNDING LLC, as Co-Issuer

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

 

 

 

 

IHOP SPV GUARANTOR LLC, as a Securitization

 

Entity

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

 

 

 

 

APPLEBEE’S SPV GUARANTOR LLC, as a

 

Securitization Entity

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

 

 

 

 

IHOP RESTAURANTS LLC, as a Securitization

 

Entity

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

A-2-2

--------------------------------------------------------------------------------


 

 

IHOP FRANCHISOR LLC, as a Securitization

 

Entity

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

 

 

 

 

IHOP PROPERTY LLC, as a Securitization Entity

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

 

 

 

 

IHOP LEASING LLC, as a Securitization Entity

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

 

 

 

APPLEBEE’S RESTAURANTS LLC, as a

 

Securitization Entity

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

 

 

 

 

APPLEBEE’S FRANCHISOR LLC, as a

 

Securitization Entity

 

 

 

By:

 

 

 

Name: 

 

 

Title:  

 

A-2-3

--------------------------------------------------------------------------------


 

STATE OF
[                    ]                                                                                                                                                           
)

)                                                                                                                                                                                                                                          
ss.:

COUNTY OF
[                    ]                                                                                                                                        
)

 

On the [·] day of [                    ], 2014, before me the undersigned,
personally appeared                       , personally known to me or proved to
me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

 

 

 

 

Notary Public

 

A-2-4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of                               , 20    (this
“Joinder Agreement”), made by                                a
                               (the “Additional Franchise Entity”), in favor of
DINEEQUITY, INC., a Delaware corporation, as Manager (the “Manager”), and
CITIBANK, N.A., as Trustee (in such capacity, together with its successors, the
“Trustee”). All capitalized terms not defined herein shall have the meaning
ascribed to them in the Management Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, Applebee’s Funding LLC, a Delaware limited liability company (the
“Applebee’s Issuer”), IHOP Funding LLC, a Delaware limited liability company
(the “IHOP Issuer” and , collectively with the Applebee’s Issuer, the
“Co-Issuers”), the Trustee and Citibank, N.A., as securities intermediary, have
entered into a Base Indenture dated as of September 30, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, exclusive of any
Series Supplements, the “Base Indenture” and, together with all Series
Supplements, the “Indenture”), providing for the issuance from time to time of
one or more Series of Notes thereunder; and

 

WHEREAS, in connection with the Base Indenture, the Issuers, the other
Securitization Entities party thereto from time to time, the Manager, Applebee’s
Services, Inc. and International House of Pancakes, LLC, as Sub-managers, and
the Trustee have entered into the Management Agreement, dated as of September
30, 2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Management Agreement”); and

 

WHEREAS, the Additional Franchise Entity has agreed to execute and deliver this
Joinder Agreement in order to become a party to the Management Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                    Management Agreement. By executing and
delivering this Joinder Agreement, the Additional Franchise Entity, as provided
in Section 8.16 of the Management Agreement, hereby becomes a party to the
Management Agreement as a Franchise Entity thereunder with the same force and
effect as if originally named therein as a Franchise Entity and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Franchise Entity thereunder. Each reference to
a “Franchise Entity” in the Management Agreement shall be deemed to include the
Additional Franchise Entity. The Management Agreement is hereby incorporated
herein by reference.

 

2.                                    Counterparts; Binding Effect. This Joinder
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which taken together shall constitute a single contract. This Joinder Agreement
shall become effective when each of the Additional Franchise Entity, the

 

B-1

--------------------------------------------------------------------------------


 

Manager and the Trustee has executed a counterpart hereof.   Delivery of an
executed counterpart of a signature page of this Joinder Agreement by telecopy
shall be effective as delivery of a manually executed counterpart of this
Joinder Agreement.

 

3.                                    Full Force and Effect. Except as expressly
supplemented hereby, the Management Agreement shall remain in full force and
effect.

 

4.                                    Governing Law. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

 

[The remainder of this page is intentionally left blank.]

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

[ADDITIONAL FRANCHISE ENTITY]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

AGREED TO AND ACCEPTED

 

 

 

 

 

 

 

DINEEQUITY, INC., as Manager

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

CITIBANK, N.A., in its capacity

 

 

 

as Trustee

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

B-3

--------------------------------------------------------------------------------


 

SCHEDULE 2.1(F)

 

MANAGER INSURANCE

 

 

See attached.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.10

 

EXCLUDED SERVICES, PRODUCTS AND/OR FUNCTIONS

 

 

See attached.

 

--------------------------------------------------------------------------------